Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 1 of 36




                     EXHIBIT 25
                                                                                                                                  REDE Page 2 of 36
                      Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 2 of 36

Wells Fargo Simple Business Checking
Account number:                  2809       • April 20, 2017 - April 30, 2017           • Page 1 of 4




                                                                                                           Questions?

WYO TECH INVESTMENT GROUP LLC                                                                              Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14545 N WRIGHT BLVD UNIT 2065
SCOTTSDALE AZ. 85260-8814
                                                                                                             1-800-CALL-WELLS (1-800-225-5935)
                                                                                                             TTY: 1-B00-877-4833
                                                                                                             En espaflol: 1-877-337-7454
                                                                                                           On!Jne: wel!sfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, NA (038)
                                                                                                                  P.O. Box 6995
                                                                                                                    Portland, OR 97226-6995




 Your Business and Wells Fargo                                                                             Account options
 Visit we!!sfargoworks.com to explore videos, articles, infographics, interactive                          A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to welfsfargo.comA:iiz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                           call the number above if you have questions or if you would
 management, business planning, tectmology, marketing, and more.
                                                                                                           like to add new seNic&s.

                                                                                                           Business Online Banking
                                                                                                           Online Statements
                                                                                                           Business Bill Pay
                                                                                                           Business Spending Report
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number.             2809

       Beginning balance on 4/20                                           $0.00                           WYO TECH INVESTMENT GROUP LLC
       Deposits/Credits                                                    56.23                           Arizona account tenns and conditions apply
       Withdrawals/Debits                                                 - 0.00                           For Direct Deposit use
        Ending balance on 4/30                                           $56.23                            Routing Number (RTN): 122105278

                                                                                                           For Wire Transfers use
       Average ledger balance this period                                 $56.23                           Routing Number (RTN): 121000248




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requiremenls
please ca!! the number listed on your statement or visit your Wells Fargo store.




      ~8)
      Sheet Seq = 0010006
      Sheet 00001 of 00002
                                                                                                                                 REDE Page 3 of 36
                     Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 3 of 36

Account number:                 2809       • April 20, 2017 - April 30, 2017          • Page 2 of 4




Transaction history

                           Check                                                                                    Deposits/           Withdrawals/            Ending daily
       Date              Number Description                                                                           Credfts                      Debits           balance
       4120                        Checking Opening Deposit                                                            56.23                                            56.23
       Ending balance on 4130                                                                                                                                           56.23
       Totals                                                                                                        $56.23                        $0.00
       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly servfCe fee on your account.



       Fae period 04/20/2017- 04/30/2017                                                  Standard monthly service fee $10.00                         You paid $0.00

       We waived the fee this fee period to allow you to meet the requirements to avoid the monthly service fee. Your fee waiver is about to expire. You will
       need to meet the requirement(sl to avoid the monthly service fee.

       How to avoid the monthly service fee                                                                  Minimum required                         This fee period
       Have any ONE of the following account requirements
           Average ledger balance                                                                                        $500.00                              $56.00    D
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee ?('riod.
       C!/C1




Account transaction fees summary

                                                                                          Units            Excess         SeNice charge per                     Tota! seMce
       SeNice charge description                                  Units used           inCIUded             units               excess units ($)                  charge($)
       Cash Deposited ($)                                                  0              3,000                0                       00030                             000
       Transactions                                                        1                 50                0                          0.50                           0.00
       Total service charges                                                                                                                                            $0.00




         IMPORTANT ACCOUNT INFORMATION

Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account. These updates
provide you with the most up to date account information and are very important; so please review this information carefully and feel
free to conta<.i us with any quei,,iions or conu,rns.


We are updating the Business Account Agreement ("Agreement~) dated April 29, 2016. Effective March 31, 2017, the question and
response to "Are there any restrictions on our accepting deposits to your account?~ in the section titled ~Deposits to your account" are
deleted and replaced with the following:


Are we required to accept all deposits to your account?
                                                                                                                             REDE Page 4 of 36
                        Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 4 of 36

Account number:                 2809       • April 20, 2017 - April 30, 2017          • Page 3 of 4




No. We are permitted to decline all or part of a deposit including a cash deposit Some examples are (a) an item made out to a payee
not on your account, (b) an Item with an endorsement we are unable to verify, (c) a check or draft Issued on a credit account, and (d) a
non--U.S. item. When we are unable to verify an endorsement on an item, we can also decline to pay, cash, or send the item for
collection. We can require all endorsers be present and we may require you to deposit the item instead of permitting you to cash it For
non-U.S. items, please see the response to "How do we handle non-U.S. items?". We may require any person wanting to make a
deposit to your account to provide an acceptable form of identification before we accept the deposit for processing.


All other aspects of the Agreement remain the same. If there is a conflict between the updated language above and the Agreement,
the updated language will control.




Per!Oct!cally, It Is necessary to update selected sections of the disclosures you received when you opened your account. These updates
provide you with the most up to date account information and are very important; so please review this information carefully and feel
free to contact us with any questions or concerns.


We are updating the Business Account Agreement ("Agreemenr) effective April 24, 2017. In the sectbn titled ~Statements and other
information relating to your deposit accounr, the response to the question "What happens to a dormant account?" is deleted and
replaced with the following:


What happens to a dormant account?
We put safeguards in place to protect a dormant account which may include restricting the following:
- Transfers between your Wells Fargo accounts using your ATM/debit card
- Transfers by phone using our automated banking service
- Transfers or payments through online, mobile, and text banking (including Bill Pay)
- Wire transfers (incoming and outgoing)


Normal monthly service and other fees continue to apply (except where prohibited by law).


If you do not initiate an account-refated activity on the account within the time period as specified by state unclaimed property laws,
your account funds may be transferred to the appropriate stats. This transfer is known as "escheat. p If your aa::ount becomes
escheatable, account statements will not be available. Your account will be closed. To recover your account funds, you must file a
claim with the state.


All other aspects of the Agreement remain the same. If there is a conflict between the updated response above and the Agreement,
the updated response will control.


Thank you for being a Wells Fargo customer. As a valued Wells Fargo customer we hope you find this information helpful. Again, if you
have questions or concerns about these changes, please contact your local banker or call the number listed on your statement.




      Sheet Seq = 0010907
      Sheet 00002 of 00002
                                                                                                                                REDE Page 5 of 36
                         Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 5 of 36

Account number:                       2809       • April 20, 2017 - April 30, 2017   • Page 4 of 4




General statement policies for Wells Fargo Bank

• Notice: Wells Fargo Bank, N.A. may furnish information about accounts              You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                a,d the basis lbr any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the        information that relates to an identity theft, you   wm need to provide us with
accuracy of information that we have reported by writing to us at Overdraft          an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                    Number                     Items Outstanding                        Amount

1.   Use the following worksheet to calculate your overall account balance.

2.   Go through your register and mark each check, withdrawal, ATM
     transaction, payment, deposit or other credit listed on your statement.
     Be sure that your register shows any interest paid into your account and
     any service charges, automatic payments or ATM transactions withdrawn
     from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
     outstanding checks, ATM withdrawals, ATM payments or any other
     withdrawals (including any from previous months) which are listed in
     your register but not shown on yo;r statement.


ENTER
A. The ending balance
     shown on your statement ......................$ _ _ _ _ _ __

ADD
B. Any deposits listed in your                                  $ _ _ _ _ __
     register or transfers into                                 $ _ _ _ _ __
     your account which are not                                 $ _ _ _ _ __
     shown on your statement.                                +$ _ _ _ _ __

     .................................... "fO.TAL. $ - - - - - - -

CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     .................................... "fO.TAL. $ - - - - - - -

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above ............. - $ _ _ _ _ _ __

CALCULATE THE ENDING BALANCE
     (Part A+ Part B - Part C)
     This amount should be the same


     :~~:i:~er~::tce shown in ............. .                 1L$...a.======~


                                                                                                                                      Tota! amount $




©2010 We Ifs Fargo Bank, NA All rights reserved. Member FDIC. NMLSR ID 399$01
                                                                                                                                  REDE Page 6 of 36
                      Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 6 of 36

Wells Fargo Simple Business Checking
Account number:                   2809      • May 1, 2017 - May 31, 2017 • Page 1 of 6




                                                                                                           Questions?

WYO TECH INVESTMENT GROUP LLC                                                                              Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-218
SCOTTSDALE AZ. 85260-2631
                                                                                                             1-800-CALL-WELLS (1-800-225-5935)
                                                                                                             TTY: 1-B00-877-4833
                                                                                                             En espaflol: 1-877-337-7454
                                                                                                           On!Jne: wel!sfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, NA (038)
                                                                                                                  P.O. Box 6995
                                                                                                                    Portland, OR 97226-6995




 Your Business and Wells Fargo                                                                             Account options
 Cash flow is a key indicator of the financial health of your business. Find tips and                      A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to welfsfargo.comA:iiz or
 strategies for effective cash flow management at wel!sfargoworks.com.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new seNices.

                                                                                                           Business Online Banking                              12]
                                                                                                           Online Statements                                    12]
                                                                                                           Business Bill Pay                                    D
                                                                                                           Business Spending Report                             12]
                                                                                                           Overdraft Protection                                 D


Activity summary                                                                                           Account number.             2809
       Beginning balance on 5/1                                             $56.23                         WYO TECH INVESTMENT GROUP LLC
       Deposits/Credits                                                  115,000.00                        Arizona account tenns and conditions apply
       Withdrawals/Debits                                            ~    90,871.11                        For Direct Deposit use
        Ending balance on 5/31                                      $24,185.12                             Routing Number (RTN): 122105278

                                                                                                           For Wire Transfers use
       Average ledger balance this period                            $17,770.01                            Routing Number (RTN): 121000248




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requiremenls
please ca!! the number listed on your statement or visit your Wells Fargo store.




      ~8)
      Sheet Seq = 0009846
      Sheet 00001 of 00003
                                                                                                         REDE Page 7 of 36
                  Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 7 of 36

Account number:          2809      • May 1, 2017-May31,2017 • Page2of6




Transaction history

                    Check                                                                   Deposits/        Withdrawals/    Ending daily
     Date          Number Description                                                          Credfts             Debits        balance
     511                    WT Fed#02013 Zb, NA DBA Nevada /Org=Ahem Ad LLC Srf#            25,000.00
                            2017050100005175 Trn#170501123220 Rib# 22314143
     511                    Wire Trans Svc Charge - Sequence: 170501123220 Srf#                                     15.00
                            2017050100005175 Trn#170501123220 Rib# 22314143
     511                    Wire Trans Svc Charge - Sequence: 170501165525 Srf#                                     30.00
                            0000207121824878 Tm#170501165525 Rfb#
     511                    WT SeQ 165525 Environmental Technolog /Bnf=Environmenta!                             2,550.00
                          Technologies LLC Srf# 0006207121824878 Trn#170501165525
                          Rtbll
     511             1501 Cashed Check                                                                           2,617.76
     511             1500 Deposited OR Cashed Check                                                              1,500.00      18,343.47
     512                    Harland Clarke Check/Ace. 050117 00062077575482 Wyo Tech                                20.00
                            Investment Gr
     512                    Purchase authorized on 05/01 Cox Phoenix Comm S                                        328.76
                            800-234-3993 AZ $387121690743681 Card 6671
     512                    Purchase authorized on 05/01 Cox Phoenix Comm S                                        531.84
                            800-234-3993 AZ $307121692926620 Caro 6671
     512                    Transfer to Ca!im Tonl on 05/02 Ref #Ppencltvhq xxxxxx2590                             200.00
     512             1503   Check                                                                                2,987.08      14,275.79
     513                    Transfer to Ca!im Tonl on 05/03 Ref #Pe:!!lthqlrc xxxxxx2590                            80.00
     513             1504   Cashed Check                                                                         1,628.07
     513                    Vz Wireless Vw Vzw Webpa}'. 170502 8064488 Dennis *Danzik                              128.52
     513                    Vz Wireless Vw Vzw Webpaz: 170502 8064487 Dennis *Danzik                               682.24
     513             1505   Check                                                                                  576.00
     513             1506   Check                                                                                  102.90      11,078.06
     514             1507   Deposited OR Cashed Check                                                              300.00
     514             1508   Check                                                                                3,159.37       7,618.69
     515                    Transfer to Danzik Elizabeth on 05/05 Ref #Ppe8Rdxtgw                                   35.00
                            xxxxxx4350
     515                    APS General Fund Payment 170503 8644821000 M2R Licensing                               298.19       7,285.50
                          LLC
     518                  Purchase authorized on 05/05 Public Storage 070 Scottsdale AZ                            275.81
                          $587125658321578 Card 6671
     518                  Transfer to Ca!im Tony on 05/08 Ref #Ppe2Yb834K Wyo to T                                 170.33
                          Ca!im CClms
     518             2000 Check                                                                                  5,046.21       1,793.15
     519                  WT Fed#01881 Zb, NA DBA Nevada /Org=Ahem Ad LLC Srf#              15,000.00
                          2017050900005532 Trn#170509129579 Rib# 22357330
     519                  Wire Trans Svc Charge - S8quence: 170509129579 Srf#                                       15.00
                          2017050900005532 Trn#170509129579 Rib# 22357330
     519                  Transfer to Q.:.l!im Tony on 05/09 Ref #Ppey2Rt56Y Wyo to Ca!im                          100.00
                          CC Overdraft Fee
     519                  Transfer to Bean Dou~!as on 05/09 Ref #Ppe5Vcv3Ch xxxxxx0913                               1.00
     519             2002 Cashed Check                                                                           4,500.00      12,177.15
     5111                 Transfer to Danzik Elizabeth on 05110 Ref #Ppe8Rfd5x5 Wyo to                             400.00
                          Das
     5111                 Transfer to Danzik Elizabeth on 05111 Ref #Ppecngymsg Wyo to                             150.00
                          Das
     5111                 Transfer to Danzik Elizabeth on 05111 Ref #Ppey2Rzf2M Wyo to                           1,200.00      10,427.15
                          Dos
     5112                 Fortiva Mc Pmt Epa}'.170511 Fortiva Mc Pmt Dennis Danzik                                 247.16
     5112                 Credit One Bank Pa}'.ment 170511 0000198285980 Dennis Danzik                             453.51
     5112                 1st Natl Bk Omah Online Pmt 170512 3D397E55D24E7E Dennis                               1,200.00       8,526.48
                          M Danzik
     5115                 Purchase authorized on 05/12 H2W Technologies I 661-406-1981                           3,356.00
                          CA S467131807136247 Gard 6671
     5115                 Transfer to Danzik Elizabeth on 05113 Ref #Ppekgl6S8C Wyo to                             600.00       4,570.48
                          Das
     5116            2024 Deposited OR Cashed Check                                                              1,628.07
                                                                                                                 REDE Page 8 of 36
                    Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 8 of 36

Account number:                   2809      • May 1, 2017 - May 31, 2017 • Page 3 of 6




Transaction history (continued)

                            Check                                                                   oeposltS/        Withdrawals!    Ending dally
     Date                  Number Description                                                          Credits             Debits        balance
     5116                         Transfer to Danzik Elizabeth on 05116 Ref #Ppecnhfsdt                                    100.00       2,842.41
                                    xxxxxx4350
     5117                           WT Fed#00549 Western Alliance B /Org=Five Star Trust Srf#       50.000.00
                                    20171370159800 Trn#170517140833 Rib#
     5117                           Wire Trans Svc Charge- Sequence: 170517140833 Srf#                                      15.00
                                    20171370159800 Trn#170517140833 Rib#
     5117                           Transfer to Danzik Elizabeth on 05117 Ref #Ppegkjysgg                                   60.00
                                    xxxxxx4350
     5117                           Transfer to Danzik Elizabeth on 05117 Ref #Ppegkjz6Zy                                  500.00
                                    xxxxxx4350
     5117                    2029   Deposited OR Cashed Check                                                            2,617.76
     5117                    2031   Deposited OR Cashed Check                                                            1,500.00
     5117                    2028   Check                                                                                2,967.09
     5117                    2026   Check                                                                                3,159.37      42,003.19
     5118                    2032   Cashed Check                                                                         5,000.00
     5118                    2030   Deposited OR Cashed Check                                                            1,290.46
     5118                    2033   Cashed Check                                                                         3,000.00      32,712.73
     5119                           Transfer to Danzik Elizabeth on 05118 Ref #Ppencn2Znk Wyo to                           200.00
                                    Das
     5119                           Purchase authorized on 05/19 Staples 0715 Scottsdale AZ.                               361.56
                                  P00387139698439280 Card 6671
     5119                    2003 Deposited OR Cashed Check                                                              2,550.00      29,601.17
     5122                           Purchase authorized on 05/18 Public Storage 080 Scottsdale AZ                          380.41
                                    S587138622751192 Card 6671
     5122                           Purchase authorized on 05/20 Public Storage 070 Scottsdale AZ                          325.86
                                    S587140624813943 Card 6671
     5122                           Purchase authorized on 05/20 Best Buy 00008706 Scottsdale AZ                           324.88
                                    P00000000470453962 Card 6671
     5122                           Purchase authorized on 05/20 Costco Whse #0427 Scottsdale AZ                           101.25
                                    P00307140656926719 Card 6671
     5122                           Purchase authorized on 05/20 Verizon Wrl My   Ace 800-9220204                          678.16
                                    CA $387140674495365 Q:.ird 6671
     5122                           Purchase authorized on 05/20 Verizon Wrl My   Ace 800-9220204                          128.56
                                    CA S307140676971622 Caro 6671
     5122                    2035 Cashed Check                                                                           1,000.00
     5122                         Transfer to Danzik Elizabeth on 05122 Ref #Ppey2Sxvrz Wyo to                             200.00
                                    Das
     5122                    2037 Cashed Check                                                                             500.00
     5122                    2025 Check                                                                                    534.00      25,428.05
     5123                    2038 Cashed Check                                                                             400.00
     5123                         1st Natl Bk Omah Online Pmt 170523 3D397E55D24E7E Dennis                               1,500.00      23,528.05
                                  M Danzik
     5124                    2039 Cashed Check                                                                             600.00
     5124                    2040 Cashed Check                                                                             850.00
     5124                         APS Genera! Fund Payment 170522 8644821000 M2R Licensing                                 358.01      21,720.04
                                    LLC
     5125                           WT Fed#00628 Zb, NA OBA Nevada /Org=Gpspro LLC Srf#             15,000.00
                                    2017052500002435 Trn#170525064011 R1b# 22465030
     5125                         Wire Trans Svc Charge - Sequence: 170525064011 Srf#                                       15.00      36,705.04
                                  2017052500002435 Trn#170525064011 Rfb# 22465030
     5126                    2041 Deposited OR Cashed Check                                                              2,550.00
     5126                    2038 Check                                                                                 10,000.00      24,155.04
     5130                         Wire Trans Svc Charge- Sequence: 170530200189 Srf#                                        30.00
                                  0006207150020621 Trn#170530200189 R1b#
     5130                    2042 Cashed Check                                                                           2,000.00
     5130                           WT Fed#00904 Bank of America, N /Ftr/Bnf=Catafago Fini LLP                           5,000.00
                                    Srt# 0006207150020621 Trn#170530200189 Rib#
     5130                    2043 Cashed Check                                                                             500.00
     5130                           Cash eWithdrawa! in Branch/Store 05/30/2017 3:32 Pm 15760 N                            200.00      16,425.04
                                    Frank Lloz:d Wr!l;!ht Blvd Scottsdale AZ 6671
     5131                           eDeposit IN Branch/Store 05/31/17 04:48:50 Pm 15760 N Frank     10,000.00
                                    Llol'.d W~ht Blvd Scottsdale AZ 6671




    Sheet Seq = 0009847
    Sheet 00002 of 00003
                                                                                                                                   REDE Page 9 of 36
                      Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 9 of 36

Account number:                 2809      • May 1, 2017-May31,2017 • Page4of6




Transaction history (continued)

                         Check                                                                                        oeposltS/           Withdrawals!           Ending dally
       Date             Number Description                                                                              Credits                   Debits               balance
       5131               2044 Cashed Check                                                                                                      700.00
       5131                        Purchase authorized on 05/31 Staples 0715 Scottsdale AZ.                                                       39.92
                                   P00467151794159192 Card 6671
       5131                        1st Natl Bk Omah Online Pmt 170531 3D397E5SD24E7E Dennis                                                    1,500.00             24,185.12
                                   M Danzik
       Ending balance on 5/31                                                                                                                                      24,185.12
       Totals                                                                                                    $115,000.00               $90,871.11
       Th& Ending Daily Balance do&s not r&fl&ct any p&nding withdrawals or holds on d8()osit&d funds that may hav& b6&n outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.



Summary of checks written          (checks listed are also displayed in the preceding Transaction history)

       Number            Date                 Amount           Number             Date                 Amount            Number               Date                   Amount
       1500              511                  1,500.00         2003               5119                2,550.00           2035 ..              5/22                   1,000.00
       1501              511                  2,617.76         2024*              5116                1,628.07           2038                 5126                  10,000.00
       1503 *            512                  2,987.08         2025              5122                   534.00           2037                 5122                     500.00
       1504              513                  1,628.07         2026               5/17                3,159.37           2038                 5/23                     400.00
       1505              513                    576.00         2028*              5117                2,987.09           2039                 5124                     600.00
       1506              5/3                    102.90         2029              5117                 2,617.76           2040                 5124                     850.00
       1507              514                    300.00         2030               5/18                1,290.46           2041                 5/26                   2,550.00
       1500              514                  3,159.37         2031               5117                1,500.00           2042                 5130                   2,000.00
       2000'             5/8                  5,046.21         2032              5118                 5,000.00           2043                 5130                     500.00
       2002 *            519                  4,500.00         2033               5/18                3,000.00           2044                 5/31                     700.00

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to we!!sfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.



       Fee period 05101/2017-05131/2017                                                     Standard monthly service fee $10.00                      You paid $0.00

       We waived the fee this fee period to allow you to meet the requirements to avoid the monthly service fee. This is the final period with the fee waived.
       For the next fee period, you need to meet the requirement(s) to avoid the monthly service fee.

       How to avoid the monthly service fee                                                                   Minimum required                       This fee period
       Have any ONE of U,e following account requirements
           Average ledger balance                                                                                          $500.00                         $17,770.00 [,'.]
       C!/C1




Account transaction fees summary
                                                                                            Units           Exces!t         Service charge per                   Total sewica
       SeNice charga description                                   Units usad            included            units                excess units ($)                  charge($)
       Cash Deposited ($)                                                   0               3,000                0                       0.0030                          0.00
       Transactions                                                        41                  50                0                          0.50                         0.00
       Total service charges                                                                                                                                            $0.00
                                                                                                                           REDE Page 10 of 36
                     Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 10 of 36

Account number:                 2809      • May 1, 2017 - May 31, 2017 • Page 5 of 6




~ IMPORTANT ACCOUNT INFORMATION
Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account. These updates
provide you with the most up to da18 account information and are very important, so please review this information carefully and feel
free to contact us with any questions or concerns. We are updating the Business Account Agreement (~Agreemenr) effective April 24,
2017. ln the section titled "Available balance, posting order, and overdrafts/the fo!ICM1ing question, ''What is Wells Fargo's standard
overdraft coverage?," is added:

What is Wells Fargo's standard overdraft coverage?

If your available balance in your account (or in accounts linked for Overdraft Protection) is not enough to cover your transactions, we
may (at our discretion) pay your checks or automatic payments (such as ACH payments) into overdraft rather than returning them
unpaid. A $35 overdraft or returned item (non-sufficient funds/NSF) fee will be assessed. This is our standard overdraft coverage and
you can request to remove it from your account by speaking to a banker.

If you remove our standard overdraft o::iverage from your account, the following will apply if you do not have enough money in your
account or accounts linked for Overdraft Protection to cover a transaction:
~ We will return your checks ar'ld automatic payments (such as ACH payments) and assess a non-sufficient fur'lds/NSF returned item fee
of $35 and you could be assessed additional fees by merchants.
~ If your account is enrolled In Debit Card Overdraft Service, the service will be removed and we will not authorize transactions such as
ATM withdrawals or everyday debit card purchases into overdraft.
~ We will not authorize certain transactions (such as cashed checks, recurring debit card transactions, or Bill Pay transactions) into
overdraft. However, if these transactions are authorized when your account has enough money but are later presented for payment
when your account does not have enough money, we will pay the transaction into overdraft and charge an overdraft fee of $35.

All other aspects of the Agreement remain the same. If there is a conflict between the language above and the Agreement, this
language will control.

To learn more about tools that Wells Fargo offers to help you avoid overdraft and/or returned item fees speak with a local banker or
call the phone number on the top of your statement. To learn more about setting up overdraft protection on!ine, visit
we!lsfargo.com/biz/checking/quickstart/overdraft-protection. Thank you for being a Wells Fargo customer. As a valued Wells Fargo
customer we hope yru find this information helpful.



Please note the following In connection with your Wells Fargo Debit or ATM Card:
At certain ATMs inside Wells Fargo branches, during branch hours, your daily ATM withdrawal limit may not apply, and you may be
able to access and perform transactons on accounts that are not linked to your card. At most ATMs, however, your daily ATM
withdrawal limit will apply, and you will only have access to accounts linked to your card.

The Consumer Account Agreement, Business Account Agreement, and Selected Terms and Conditions for Wells Fargo Consumer Debit
and ATM Cards; Business Debit, ATM and Deposit Cards; Campus Debit Carci and Campus ATM Card; Wells Fargo Advisors Accounts;
and Private Bank Debit Cards are revised as follows:

In the sections entitled, "Electronic fund transfer services", "Issuance of a card and Personal Identification Number (PIN}", "What you can
do at Wells Fargo ATMs", ~Daily limits and funds availabie for use with carcis" and "Linking accounts for card access and designating
primary account~, references to plinked account(s}" and "accounts linked to your card~ have been changed to ~account(sr.

In the section entitled, ~Daily limits and funds available for use with carcis", modifications have been made to reflect that at certain
ATMs inside Wells Fargo branches, during branch hours, your daily ATM withdrawal limit may not apply, and you maybe able to access
and perform transactions on accounts that are not linked to your card. At most ATMs, however, your daily ATM withdrawal limit will
apply, and you will only have access to accounts !Inked to your card.




      Sheet Seq = 0009848
      Sheet 00003 of 00003
                                                                                                                            REDE Page 11 of 36
                       Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 11 of 36

Account number:                       2809       • May 1, 2017-May31,2017 • Page6of6




General statement policies for Wells Fargo Bank

• Notice: Wells Fargo Bank, N.A. may furnish information about accounts          You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer            a,d the basis lbr any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the    information that relates to an identity theft, you   wm need to provide us with
accuracy of information that we have reported by writing to us at Overdraft      an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                Number                     Items Outstanding                        Amount

1.   Use the following worksheet to calculate your overall account balance.

2.   Go through your register and mark each check, withdrawal, ATM
     transaction, payment, deposit or other credit listed on your statement.
     Be sure that your register shows any interest paid into your account and
     any service charges, automatic payments or ATM transactions withdrawn
     from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
     outstanding checks, ATM withdrawals, ATM payments or any other
     withdrawals (including any from previous months) which are listed in
     your register but not shown on yo;r statement.


ENTER
A. The ending balance
     shown on your statement ......................$ _ _ _ _ _ __

ADD
B. Any deposits listed in your                                  $ _ _ _ _ __
     register or transfers into                                 $ _ _ _ _ __
     your account which are not                                 $ _ _ _ _ __
     shown on your statement.                                +$ _ _ _ _ __

     .................................... "fO.TAL. $ - - - - - - -

CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     .................................... "fO.TAL. $ - - - - - - -

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above ............. - $ _ _ _ _ _ __

CALCULATE THE ENDING BALANCE
     (Part A+ Part B - Part C)
     This amount should be the same


     :~~:i:~er~::tce shown in ............. .                 1L$...a.======~


                                                                                                                                  Tota! amount $




©2010 We Ifs Fargo Bank, NA All rights reserved. Member FDIC. NMLSR ID 399$01
                                                                                                                                  REDE Page 12 of 36
                     Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 12 of 36

Wells Fargo Simple Business Checking
Account number:                   2809      • June 1, 2017 - June 30, 2017 • Page 1 of 8




                                                                                                           Questions?

WYO TECH INVESTMENT GROUP LLC                                                                              Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-218
SCOTTSDALE AZ. 85260-2631
                                                                                                             1-800-CALL-WELLS (1-800-225-5935)
                                                                                                             TTY: 1-B00-877-4833
                                                                                                             En espaflol: 1-877-337-7454
                                                                                                           On!Jne: wel!sfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, NA (038)
                                                                                                                  P.O. Box 6995
                                                                                                                    Portland, OR 97226-6995




 Your Business and Wells Fargo                                                                             Account options
 Cash flow is a key indicator of the financial health of your business. Find tips and                      A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to welfsfargo.comA:iiz or
 strategies for effective cash flow management at wel!sfargoworks.com.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new seNices.

                                                                                                           Business Online Banking                              12]
                                                                                                           Online Statements                                    12]
                                                                                                           Business Bill Pay                                    D
                                                                                                           Business Spending Report                             12]
                                                                                                           Overdraft Protection                                 D


Activity summary                                                                                           Account number.             2809
       Beginning balance on 6/1                                      $24,185.12                            WYO TECH INVESTMENT GROUP LLC
       Deposits/Credits                                              375,018.00                            Arizona account tenns and conditions apply
       Withdrawals/Debits                                          - 275,503.19                            For Direct Deposit use
        Ending balance on 6/30                                     $123,699.93                             Routing Number (RTN): 122105278

                                                                                                           For Wire Transfers use
       Average ledger balance this period                           $150,810.53                            Routing Number (RTN): 121000248




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requiremenls
please ca!! the number listed on your statement or visit your Wells Fargo store.




      ~8)
      Sheet Seq = 0010783
      Sheet 00001 of 00004
                                                                                                        REDE Page 13 of 36
              Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 13 of 36

Account number:         2809      • June 1, 2017 - June 30, 2017 • Page 2 of 8




Transaction history

                   Check                                                                   Deposits/        Withdrawals/     Ending daily
     Date         Number Description                                                          Credfts             Debits         balance
     611                 eDeposit IN Branch/Store 06/01/17 01:47:39 Pm 15760 N Frank       10,000.00
                         Lloi'.d W~ht Blvd Scottsdale AZ 2809
     611                 Online Transfer to Danz!k J Ref #lb03Gshg95 Checking Wyo to                               82.75
                         Persona! J.D.UPS Box Pa ment
     611            2047 Deposited OR Cashed Check                                                              2,000.00
     611            2004 Deposited OR Cashed Check                                                              3,500.00       28,602.37
     612                 WT Fed#02492 Zb, NA OBA Nevada /Org=Gpspro LLC Srf#               10,000.00
                         2017060200006860 Trn#170602159132 Rib# 22514695
     612                   Wire Trans Svc Charge - Sequence: 170602159132 Srf#                                     15.00
                         2017060200006860 Trn#170602159132 Rib# 22514695
     612            2045 Deposited OR Cashed Check                                                              1,628.07
     612            2010 Cashed Check                                                                           1,000.00
     612            2046 Cashed Check                                                                           2,617.76
     612            2006 Check                                                                                  2,987.08       29,754.46
     615                   Cashed/Deposited Item Retn Unpaid Fee                                                   12.00
     615                   Dee2:!?:ited Item Retn Un~id - Pa~r 170605                                          10,000.00
     615                   Purchase authorized on 06/01 Public Storage 080 Scottsdale AZ                          324.08
                           $307152732943079 Card 6671
     615            2009 De~ited OR Cashed Check                                                                6,000.00
     615                 Online Transfer to Danzik Applied Sciences LLC Ref                                       500.00
                         #lb03H386Mc Business CheckinJ;! W'j_O to 4580 Das
     615                 Online Transfer to Danzik Applied Sciences LLC Ref #lb03H3Qrrt                           600.00
                         Business Checkinli! W~o to Das 4350
     615                 Online Transfer to Danzik Applied Sciences LLC Ref                                     5,000.00
                         #lb03H57L3W Business Checking W'f..O to Das4350
     615            2005 Check                                                                                  3,159.37        3,959.01
     616                 WT Fed#00793 Western Alliance B /Org=Stamford Bridge Inc Srf#     10,000.00
                         20171570238500 Trn#170606140015 Rib#
     616                 eDeposit IN Branch/Store 06/06/17 02:14:15 Pm 14595 N             10,000.00
                         Scottsdale Rd Scottsdale AZ. 6671
     616                 Wire Trans Svc Charge - Sequence: 170606140015 Srf#                                       15.00
                         20171570238500 Trn#170606140015 Rib#
     616                 Purchase authorized on 06/04 Public Storage 080 Scottsdale AZ                            343.38
                         $587155711738332 Card 6671
     616                 Purchase authorized on 06/04 Public Storage 080 Scottsdale AZ                             30.95
                         S58715571616978Q Card 6671
     616                 Online Transfer to Danzik Applied Sciences LLC Business                                  200.00
                         Checkina xxxxxx2590 Ref #lb03H88Vsk on 06/06/17
     616            2007 Check                                                                                    588.00
     616            2011 Check                                                                                  5,046.21       17,735.47
     617                 Partial Wire Trans Svc Charli!e Reversal                               3.75
     617                 Partial Retn Unpaid Fee Reversal                                       3.00
     617                 Partial Wire Trans Svc Charae Reversal                                 3.75
     617                 Partial Wire Trans Svc Charae Reversal                                 7.50
     617                 WT Fed#00754 Zb, NA OBA Nevada /Org=Gpspro LLC Srf#               25,000.00
                         2017060700003191 Trn#170607081355 Rib# 22538240
     617                 eDeposit IN Branch/Store 06/07/17 11:08:31 Am 15760 N Frank       10,000.00
                         LIO'j_d W~ht Blvd Scottsdale AZ 6671
     617                 Wire Trans Svc Charge - Sequence: 170607081355 Srf#                                       15.00
                         2017060700003191 Trn#170607081355 Rfb# 22538240
     617                 Wire Trans Svc Charge - Sequence: 170607106140 Srf#                                       30.00
                         0006207158531302 Trn#170607106140 Rib#
     617                 Online Transfer to Danzik Applied Sciences LLC Ref #lb03H9Qflp                           920.00
                         Business Checking Wt,p to Das Reimburstment E.D.
     617                 WT Fed#01643 Bank of America, N !Ftr/Bnf=Catafago Fini LLP                             5,000.00
                         Srf# 0006207158531302 Trn#170607106140 Rfb#
     617            2013 Deposited OR Cashed Check                                                              2,550.00       44,238.47
     618                 Online Transfer to Danzik Applied Sciences LLC Ref                                    10,000.00
                         #lb03Hcmw!n Business Checkin1i! W't_O to Das
     618            2015 Deposited OR Cashed Check                                                              2,030.00
                                                                                                                  REDE Page 14 of 36
                   Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 14 of 36

Account number:                  2809         • June 1, 2017 - June 30, 2017 • Page 3 of 8




Transaction history (continued)

                            Check                                                                    oeposltS/        Withdrawals!     Ending dally
     Date                  Number Description                                                           Credits              Debits        balance
     618                     2016 Deposited OR Cashed Check                                                               5,000.00
     618                           Purchase authorized on 06/08 The UPS Store #0058 71 Scottsdale                            42.52
                                  AZ P00000000482672556 Cam 6671
     618                     2001 Check                                                                                   5,000.00       22,165.95
     619                           eDeposit IN Branch/Store 06/09/17 10:39: 18 Am 15760 N Frank     250,000.00
                                   Llold W~ht B!vd Scottsdale AZ 6671
     619                           Online Transfer to Danzik Applied Sciences LLC Business                                1,000.00      271,165.95
                                   Checking xxxxxx4350 Ref #lb03H~rt9 on 06/09/17
     6112                          Deposit Made In A Branch/Store                                    10,000.00
     6112                          Deposit Made In A Branch/Store                                    10,000.00
     6112                          Online Transfer to Danzlk Applied Sciences LLC Business                                  500.00
                                   Checking xxxxxx2590 Ref#lb03Hmpw7K on 06/12/17
     6112                          Online Transfer to Danzik Applied Sciences LLC Business                               15,000.00
                                   Checkln~ xxxxxx4350 Ref#lb03Hmq6Gk on 06/12/17
     6112                          Online Transfer to Danzik Applied Sciences LLC Ref                                     4,600.00
                                   #lb03Hnb6Yw Business Checkinli! W't_o to Das
     6112                          Online Transfer to Danzik Applied Sciences LLC Business                                2,000.00
                                   Checkin!l xxxxxx4350 Ref #I b03Hncdff on 06/ 12/17
     6112                          1st Natl Bk Omah Online Pmt 170612 3D397ES5D24E7E Dennis                               3,223.51      265,842.44
                                   M Danzik
     6113                          Online Transfer to Danzik Applied Sciences LLC Ref #lb03Hpnxrh                         5,000.00
                                   Business Checkin L al
     6113                          Online Transfer to Danzik Applied Sciences LLC Business                                3,000.00
                                  Checking xxxxxx4350 Ref#lb03H~~ on 06/13/17
     6113                    2014 Deposited OR Cashed Check                                                               1,173.14
     6113                         Credit One Bank Pa't_ment 170612 0000203368734 Dennis Danzik                              381.70      256,287.60
     6114                         Purchase authorized on 06/14 The UPS Store #1669 14 Scottsdale                             84.76
                                   AZ P00000000541043080 Cam 6671
     6114                         Vz Wireless Vw Vz:w Webpa}'. 170613 5219818 Dennis *Danzik                                132.64
     6114                         APS General Fund Payment 170612 8644821000 M2R Licensing                                  442.35
                                  LLC
     6114                         Vz Wireless Vw Vzw Webpa}'. 170613 5219817 Dennis *Danzik                                 693.00      254,934.85
     6115                         Online Transfer to Danzik Applied Sciences LLC Business                                10,000.00
                                  Checkin!l xxxxxx4350 Ref#lb03Hx9Dtj on 06/15/17
     6115                    2050 Deposited OR Cashed Check                                                               1,181.56
     6115                    2021 Deposited OR Cashed Check                                                               4,248.33
     6115                    2048 Deposited OR Cashed Check                                                               1,595.43
     6115                          "!:!:t.o
                                       Tech lnvestm WF Palroll 170616 7200687 Paz!oll lnvoice                                60.30
     6115                         Wells Fa::go Busi Tax Col Patrol! Cod}: WY, 2809                                          966.00      236,883.23
     6116                         Purchase authorized on 06/15 UPS*0000003F040Y23                                            12.19
                                  800-811-1648 GA $307165764030954 Card 6671
     6116                         Purchase authorized on 06/15 UPS*0000003F040Y22                                           143.45
                                   SC-0-811-1648 GA 6467165784045145 Card 6671
     6116                          Purchase authorized on 06/15 UPS*0000003F040Y20                                          113.52
                                   800-l\11-1648 GA $307165784053309 Card 6671
     6116                          Purchase authorized on 06/15 UPS*0000003F040Y21                                          101.34
                                   BC-0-811-1648 GA $307165764064186 Card 6671
     6116                          Purchase authorized on 06/15 UPS*0000003F040Y19                                          203.20
                                   800-l\11-1648 GA $307165784075041 Card 6671
     6116                          Purchase authorized on 06/14 Public Storage 070 Scottsdale AZ                            275.81
                                   S587165765903501 Card 6671
     6116                          Purchase authorized on 06/14 Hilton Hotels Reso Scottsdale AZ.                           669.29
                                   $307165829098311 Card 6671
     6116                          Purchase authorized on 06/15 Corporate Fifings 888-7898466 WY                             49.00
                                   S467166627478405 Card 6671
     6116                         Online Transfer to Danzik Applied Sciences LLC Business                                 1,500.00
                                  Checkina xxxxxx4350 Ref #lb03H~23H on 06/15/17
     6116                          "!:!:t.o
                                       Tech lnvestm WF Palro!l 170619 7200687 Paz!oll lnvoice                                70.42
     6116                         Wells Fa::go Busi Tax Col Patrol! Codi:: WY, 2809                                       7,901.83
     6116                    2020 Deposited OR Cashed Check                                                               1,628.07
     6116                         Online Transfer to Danzik Applied Sciences LLC Business                                15,800.00
                                  CheckinJ! xxxxxx4350 Ref#lb03J2W!nv on 06/16/17




    Sheet Seq = 0010784
    Sheet 00002 of 00004
                                                                                                       REDE Page 15 of 36
              Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 15 of 36

Account number:         2809      • June 1, 2017 - June 30, 2017 • Page 4 of 8




Transaction history (continued)

                   Check                                                                   oeposltS/       Withdrawals!     Ending dally
     Date         Number Description                                                         Credits             Debits         balance
     6116           2023 Cashed Check                                                                          3,854.90
     6116           2022 Cashed Check                                                                          2,617.77
     6116                 Online Transfer to Danzik Applied Sciences LLC Business                              2,000.00
                         Checkin~ xxxxxx4350 Ref#lb03J3Mnrb on 06/16/17
     6116           2019 Check                                                                                   368.89
     6116           2017 Check                                                                                   140.00
     6116           2052 Check                                                                                 3,159.36      196,254.19
     6119                 Recurring Payment authorized on 06/16 State Farm lnsuran                               145.82
                          800-956-6310 IL S387167356984029 Card 6671
     6119                 Purchase authorized on 06/17 Hilton Hotels Reso Scottsdale AZ                          146.96
                          S387168063441886 Gard 6671
     6119                 Purchase authorized on 06/17 Hilton Hotels Reso Scottsdale AZ                          146.96
                          S307168063549147 Card 6671
     6119                 Purchase authorized on 06/17 Hilton Hotels Reso Scottsdale AZ                          146.96
                         S587168065349642 Card 6671
     6119                Purchase authorized on 06/17 Hilton Hotels Reso Scottsdale AZ                           146.96
                         $387168151471560 Card 6671
     6119           2018 Check                                                                                   205.80
     6119           2051 Check                                                                                   344.85
     6119           2053 Check                                                                                   375.00      194,594.88
     6120                 Online Transfer to Danzik Applied Sciences LLC Ref #lb03Jbnxz6                       1,200.00      193,394.88
                          Business Checkinli! lrns VISA 0616 From Wlo
     6121                 Online Transfer to Danzik Applied Sciences LLC Ref #lb03Jddg72                          75.00
                          Business Checkin9 VISA 0616 Uhaul
     6121                 Online Transfer to Danzik Applied Sciences LLC Ref #1b03Jdkr5B                       1,063.06
                          Business Checkinii,! VISA 0616 Southwest Waterjet
     6121                 Online Transfer to Danzik Applied Sciences LLC Business                             15,000.00
                          Checkin~ xxxxxx4350 Ref#lb03Jdlfkp on 06/21/17
     6121                 Purchase authorized on 06/21 The UPS Store #1669 14 Scottsdale                          10.12
                          A7. P000000000361l10618 Cam 6671
     6121                Online Transfer to Danzik Applied Sciences LLC Ref #lb03Jdxvq8                          750.00
                         Business Checkin VISA 0616 lms
     6121           2049 Check                                                                                 2,967.07      173,509.63
     6122                eDeposit IN Branch/Store 06/22/17 09:06:49 Am 14595 N             10,000.00
                         Scottsdale Rd Scottsdale AZ. 6671
     6122                Purchase authorized on 06/20 Hilton Hotels Reso Scottsdale AZ                           587.84
                          S587167655588694 Card 6671
     6122                 Purchase authorized on 06/20 Hilton Hotels Rooo Scottsdale AZ.                         546.61
                          S587171701247374 Card 6671
     6122           2054 Cashed Check                                                                          7,500.00
     6122                 Online Transfer to Danzik Applied Sciences LLC Business                              5,000.00
                          CheckinB xxxxxx4350 Ref#lb03Jii,!mszl on 06/22/17
     6122                 Online Transfer to Danzik Applied Sciences LLC Business                              1,000.00      168,875.18
                          Checkinli! xxxxxx2500 Ref#lb03J~xd7R on 06/22/17
     6123                 Wire Trans Svc Charge- Sequence: 170623081663 Srf#                                      30.00
                          0006207174066743 Trn#170623081663 R1b#
     6123                 WT Fed#08782 East-West Bank /Ftr/Bnf=Sharp Industries Inc Srf#                       9,884.00
                          0006207174066743 Trn#170623081663 R1b#
     6123                 Online Transfer to Danzik Applied Sciences LLC Business                                200.00
                          Checkin~ xxxxxx2590 Ref #lb03Jk8Mzb on 06/23/17
     6123                 Online Transfer to Danzik Applied Sciences LLC Business                              2,000.00
                          Checkinli! xxxxxx4350 Ref#lb03Jkfwpj on 06/23117
     6123                 Online Transfer to Danzik Applied Sciences LLC Business                                800.00
                          CheckinB xxxxxx2590 Ref#lb03Jkttsl on 06/23/17
     6123                 Online Transfer to Danzik Applied Sciences LLC Business                                300.00
                          Checkinli! xxxxxx2500 Ref#lb03J!2Hvr on 06/23117
     6123                 Online Transfer to Danzik Applied Sciences LLC Ref #lb03Jl2K2T                         400.00      155,461.18
                          Business Checkinii,! VISA 0616 Sunbelt
     6126                 Online Transfer to Danzik Applied Sciences LLC Ref #lb03Jm2M8J                         590.00
                          Business Checkinii,! VISA 0616 Home Depot
     6126                 Online Transfer to Danzik Applied Sciences LLC Business                                200.00
                          Checkin~ xxxxxx2590 Ref#lb03Jqdqm2 on 06/26/17
                                                                                                                REDE Page 16 of 36
                   Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 16 of 36

Account number:                  2809     • June 1, 2017 - June 30, 2017 • Page 5 of 8




Transaction history (continued)

                            Check                                                                   oeposltS/       Withdrawals!     Ending dally
     Date                  Number Description                                                         Credits             Debits         balance
     6126                          Purchase authorized on 06/26 The UPS Store #1669 14 Scottsdale                          42.22      154,628.96
                                   AZ. P000000007 46500837 Gard 6671
     6127                          Purchase authorized on 06/26 Partner Warehouse Phoenix /:\l.                           272.00
                                   S387177657356591 Card 6671
     6127                          Online Transfer to Danzik Applied Sciences LLC Business                                400.00
                                   Checking xxxxxx4350 Ref#lb03Js2Tst on 06/27/17
     6127                          Online Transfer to Danzik Applied Sciences LLC Business                                250.00
                                   Checking xxxxxx4350 Ref#lb03Js2Vhz on 06/27/17
     6127                          Online Transfer to Danzik Applied Sciences LLC Business                              5,000.00
                                   Checking xxxxxx4350 Ref#lb03Js3Ck~ on 06/27/17
     6127                          Online Transfer to Danzlk Applied Sciences LLC Business                                350.00
                                  Checking xxxxxx2590 Ref#lb03Jshnnk on 06/27/17
     6127                         Online Transfer to Danzik Applied Sciences LLC Business                               1,000.00
                                  Checking xxxxxx4350 Ref#lb03Jshr7Z on 06/27/17
     6127                         1st Natl Bk Omah Online Pmt 170627 3D397E55D24E7E Dennis                              3,535.12
                                  M Danzik
     6127                    2055 Check                                                                                   160.00      143,661.84
     6128                         WT Fed#00680 Zb, NA OBA Nevada /Org=Gpspro LLC Srf#               10,000.00
                                   2017062800002754 Trn#170628078593 R1b# 22697198
     6128                          Wire Trans Svc Charge - Sequence: 170628078593 Srf#                                     15.00
                                   2017062800002754 Trn#170628078593 R1b# 22697198
     6128                          Online Transfer to Danzik Applied Sciences LLC Business                                708.00
                                   Checkinli xxxxxx4350 Ref#1b03Jv4W8B on 06/28/17
     6128                          Online Transfer to Danzik Applied Sciences LLC Business                              4,000.00
                                   Checkinli xxxxxx4350 Ref#lb03Jv5Qs4 on 06/28117
     6128                          Online Transfer to Danzik Applied Sciences LLC Business                                200.00
                                   Checking xxxxxx4350 Ref #lb03Jvb74Y on 06/28/17
     6128                          Online Transfer to Danzik Applied Sciences LLC Business                                247.33
                                   Checkinli xxxxxx2590 Ref#lb03J~3Gv on 06/28/17
     6128                          Online Transfer to Danzik Applied Sciences LLC Business                                206.00      148,285.51
                                   Checkina xxxxxx2590 Ref#lb03Jvlzl'.m on 06/28/17
     6129                          WT Seq171021 Adam C Brandon /Org= Srf# 006600718073-4704         10,000.00
                                   Trn#170629171021 Rfb#
     6129                          Wire Trans Svc Charge - Sequence: 170629171021 Srf#                                     15.00
                                   0066007180734704 Trn#170629171021 Rfb#
     6129                          Purchase authorized on 06/28 Cox Phoenix Comm S                                        484.81
                                   800-234-3993 AZ S587179709485499 Card 6671
     6129                          Purchase authorized on 06/28 Cox Phoenix Comm S                                        427.45
                                   BC-0-234-3993 AZ S307179709496012 Caro 6671
     6129                          "!!J..o Tech lnvestm WF Palro!l 170630 7200687 Pa~oll lnvoice                           74.47
     6129                          Wells Fa!J,!O Busi Tax Col Pai'.ro!! Codi'. W 7200687                                8,039.95
     6129                          Wyo Tech lnvestm WF Palro!l 170630 2366352 Pa~oll DD                                11,863.41
     6129                          Online Transfer to Danzik Applied Sciences LLC Business                                200.00
                                   Checkinli xxxxxx4350 Ref#lb03Jx43Qp on 06/29/17
     6129                          Online Transfer to Danzik Applied Sciences LLC Ref #lb03Jx8Fvp                       1,037.70
                                   Business Checkinli! W~o to VISA 0616 Motion Industries
     6129                          Online Transfer to Danzik Applied Sciences LLC Ref #lb03Jxchty                         900.00
                                   Business Checkin~ VISA 0616 Southwest Waterjet
     6129                          Online Transfer to Danzik Applied Sciences LLC Ref #lb03Jxcjq2                         207.67      135,035.05
                                   Business Ch8Ckin VISA 0616 lms
     6130                          Purchase authorized on 06/30 B!s*Lawdepot.Com 877-509-4398                              33.00
                                   CA $467180643909468 Q:.ird 6671
     6130                          Online Transfer to Danzik Applied Sciences LLC Business                              5,000.00
                                   Checkin~ xxxxxx4350 Ref #lb03K3Jzxj on 06/30/17
     6130                          Online Transfer to Danzik Applied Sciences LLC Business                                240.00
                                   Checkinli xxxxxx2590 Ref#lb03K3Vbpd on 06/30/17
     6130                          Purchase authorized on 06/30 Best Buy 00008706 Scottsdale AZ                           221.62
                                   P00000000252459499 Card 6671
     6130                          Purchase authorized on 06/30 WM Superc Wal-Mart Sup                                    193.23
                                   Soottsdale NAZ. P00000000951l826854 Card 6671
     6130                   10000 Deposited OR Cashed Check                                                             3,854.90




    Sheet Seq = 0010785
    Sheet 00003 of 00004
                                                                                                                                   REDE Page I 7 of 36
                      Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 17 of 36

Account number:                   2809    • June 1, 2017 - June 30, 2017 • Page 6 of 8




Transaction history (continued)

                           Check                                                                                      oeposltS/        Withdrawals!          Ending dally
       Date               Number Description                                                                            Credits               Debits                balance
       6130                      Online Transfer to Danzik Applied Sciences LLC Ref #lb03K48Ty5                                              226.38
                                   Business Checking VISA 0616 Port Plastic
       6130             10003 Check                                                                                                        1,565.99           123,699.93
       Ending balance on 6/30                                                                                                                                123,699.93
       Totals                                                                                                    $375,018.00           $275,503.19
       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.



Summary of checks written          (checks listed are also displayed in the preceding Transaction history)

       Number              Dau,               Amount          Number             Date                 Amount             Number            Date                  Amount
       2001                618               5,000.00         2016              6/8                   5,000.00           2048             6/15                   1,595.43
       2004•               611               3,500.00         2017              6116                    140.00           2049             6121                   2,987.07
       2005                615               3,159.37         2018              6119                   205.80            2050             6115                   1,181.56
       2006                612               2,987.08         2019              6/16                   388.89            2051             6119                      344.85
       2007                616                 588.00         2020              6116                  1,628.07           2052             6116                  3,159.36
       2000·               615               6,000.00         2021              6115                  4,248.33           2053             6119                      375.00
       2010                612                1,600.00        2022              6116                  2,617.77           2054             6122                  7,500.00
       2011                616               5,046.21         2023              6116                  3,854.90           2055             6127                     160.00
       2013 *              617               2,550.00         2045*             612                   1,628.07           10000 •          6130                   3,854.90
       2014                6113               1,173.14        2046              6/2                   2,617.76           10003 *          6130                   1,565.99
       2015                618               2,030.00         2047              611                   2,000.00

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to we!lsfargo.oom/feefaq to find answers to common questions about the monthty service fee on your account.


       R,e period 06/01/2017- 06/30/2017                                                    Standard monthly service fee $10.00                   You paid $0.00

       How to avoid the monthly service fee                                                                  Minimum required                     This fee period
       Have any ONE <'A the following account requirements
               Average ledger balance                                                                                      $500.00                     $150,811.00 ~
       C1iC1




Account transaction fees summary
                                                                                            Units          Excess           SeNice charge per                Tof.al service
       SeNica charga description                                  Units usad            Included            units             excess units ($)                 charge($)
       Gash Deposited ($)                                                  0                3,000                 0                    0.0030                          0.00
       Transactions                                                       52                   50                 2                      0.50                          0.00
       Total service charges                                                                                                                                         $0.00

       •   /ls a courtesy, some or al! of your account transaction fees have been waived.




           IMPORTANT ACCOUNT INFORMATION
                                                                                                                             REDE Page 18 of 36
                     Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 18 of 36

Account number:                 2809      • June 1, 2017 - June 30, 2017 • Page 7 of 8




Revised Agreement for Online Access
We're updating our Online Access Agreement effective September 15, 2017.
To see what is changing, please visit wellsfargo.com/onlineupdates.




Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account. These updates
provide you with the most up to date account information and are very important; so please review this information carefully and feel
free to contact us with any questions or concerns.

We are updating the Account Agreement ("AgreemenfP) dated April 24, 2017. Effective h!gust 15, 2017, in the section titled ~Rights
and Responsibilities", the subsections ''When can you close your account?~ and ~If you request to close your account, we may allow you
to keep funds In your account to cover outstanding Items to be paler are deleted and replaced with the following:

When can you close your account?

You can request to close your account at any time if the account is In good standing (e.g., does not have a negative balance or
restrictions such as legal order holds or court blocks on the account). At the time of your request, we will assist you in withdrawing or
transferring any remaining funds, bringing your acrount balance to zero.
- All outstanding Items need to be processed and posted to your account before your request to close. Once the account is closed
Items will be returned unpaid.
-Any recurring payments or withdrawals from your account need to be cancelled before your request to close (examples include bill
payments, debit card payments, and direct depcsits) otherwise, they may be returned unpaid.

We will not be liable for any loss cr damage that may result from not honoring Items or recurring payments or withdrawals that are
presented or received after your account is closed.

At the time of your request to close:
~ For interest-earning accounts, it stops earning interest from the date you request to close your account.
- Overdraft Protection and/or Debit Card Overdraft Service will be removed on the date you request to close your account.
~ The Agreement continues to apply.

- If you have requested to close your account and a positive balance remains, we may send you a check for the remaining balance.
Even after your account is closed, you will remain responsible for any negative balance.

In California branches you can request to close your account at any time if the account does not have any restrictions such as legal
order holds or court blocks. Even after your account is closed, you will remain responsible for any negative balance.

All other aspects of the Agreement remain the same. If there is a conflict between the updated language above and the Agreement,
the updated language will control.

Thank you for being a Wells Fargo customer. As a valued Wells Fargo customer, we hope you find this information helpful. Again, if you
have questions or concerns about these changes, please contact your local banker or cal! the number listed on yo.ir statement.




      Sheet Seq = 0010786
      Sheet 00004 of 00004
                                                                                                                            REDE Page 19 of 36
                       Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 19 of 36

Account number:                       2809       • June 1, 2017 - June 30, 2017 • Page 8 of 8




General statement policies for Wells Fargo Bank

• Notice: Wells Fargo Bank, N.A. may furnish information about accounts          You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer            a,d the basis lbr any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the    information that relates to an identity theft, you   wm need to provide us with
accuracy of information that we have reported by writing to us at Overdraft      an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                Number                     Items Outstanding                        Amount

1.   Use the following worksheet to calculate your overall account balance.

2.   Go through your register and mark each check, withdrawal, ATM
     transaction, payment, deposit or other credit listed on your statement.
     Be sure that your register shows any interest paid into your account and
     any service charges, automatic payments or ATM transactions withdrawn
     from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
     outstanding checks, ATM withdrawals, ATM payments or any other
     withdrawals (including any from previous months) which are listed in
     your register but not shown on yo;r statement.


ENTER
A. The ending balance
     shown on your statement ......................$ _ _ _ _ _ __

ADD
B. Any deposits listed in your                                  $ _ _ _ _ __
     register or transfers into                                 $ _ _ _ _ __
     your account which are not                                 $ _ _ _ _ __
     shown on your statement.                                +$ _ _ _ _ __

     .................................... "fO.TAL. $ - - - - - - -

CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     .................................... "fO.TAL. $ - - - - - - -

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above ............. - $ _ _ _ _ _ __

CALCULATE THE ENDING BALANCE
     (Part A+ Part B - Part C)
     This amount should be the same


     :~~:i:~er~::tce shown in ............. .                 1L$...a.======~


                                                                                                                                  Tota! amount $




©2010 We Ifs Fargo Bank, NA All rights reserved. Member FDIC. NMLSR ID 399$01
                                                                                                                                  REDE Page 20 of 36
                     Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 20 of 36

Wells Fargo Simple Business Checking
Account number:                   2809      • July 1, 2017 - July 31, 2017 • Page 1 of 5




                                                                                                           Questions?

WYO TECH INVESTMENT GROUP LLC                                                                              Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-218
SCOTTSDALE AZ. 85260-2631
                                                                                                             1-800-CALL-WELLS (1-800-225-5935)
                                                                                                             TTY: 1-B00-877-4833
                                                                                                             En espaflol: 1-877-337-7454
                                                                                                           On!Jne: wel!sfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, NA (038)
                                                                                                                  P.O. Box 6995
                                                                                                                    Portland, OR 97226-6995




 Your Business and Wells Fargo                                                                             Account options
 Cash flow is a key indicator of the financial health of your business. Find tips and                      A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to welfsfargo.comA:iiz or
 strategies for effective cash flow management at wel!sfargoworks.com.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new seNices.

                                                                                                           Business Online Banking                              12]
                                                                                                           Online Statements                                    12]
                                                                                                           Business Bill Pay                                    D
                                                                                                           Business Spending Report                             12]
                                                                                                           Overdraft Protection                                 D


Activity summary                                                                                           Account number.             2809
       Beginning balance on 7/1                                     $123,699.93                            WYO TECH INVESTMENT GROUP LLC
       Deposits/Credits                                               70,000.00                            Arizona account tenns and conditions apply
       Withdrawals/Debits                                          - 169,636.09                            For Direct Deposit use
       Ending balance on 7/31                                       $24,063.84                             Routing Number (RTN): 122105278

                                                                                                           For Wire Transfers use
       Average ledger balance this period                            $63,223.77                            Routing Number (RTN): 121000248




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requiremenls
please ca!! the number listed on your statement or visit your Wells Fargo store.




      ~8)
      Sheet Seq = 0009448
      Sheet 00001 of 00003
                                                                                                      REDE Page 21 of36
              Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 21 of 36

Account number:         2809      • July 1, 2017 - July 31, 2017 • Page 2 of 5




Transaction history

                   Check                                                                  Deposits/       Withdrawals/    Ending daily
     Date         Number Description                                                        Credfts             Debits        balance
     713                   Online Transfer to Danzik Applied Sciences LLC Business                            6,500.00
                           Checkina xxxxxx4350 Ref #I b03K84Nds on 07/01 / 17
     713           10004 Cashed Check                                                                         2,406.40
     713                 Online Transfer to Danzik Applied Sciences LLC Business                              5,000.00
                         Checkina xxxxxx4350 Ref#lb03Kd6Qn5 on 07/03/17
     713           10002 Check                                                                                  576.81     109,216.72
     715            2056 Deposited OR Cashed Check                                                            1,173.14     108,043.58
     716                 Online Transfer to Danzik Applied Sciences LLC Business                              1,500.00
                         Checkin1j xxxxxx2590 Ref #1 b03K1z:qvt on 07 /06/ 17
     716                 Online Transfer to Danzik Applied Sciences LLC Business                              6,000.00
                         Checkina xxxxxx4350 Ref#lb03Klzf6N on 07/06/17
     716           10001 Check                                                                                  653.67      97,889.91
     717                 eDeposit IN Branch/Store 07/07/17 10:15:30 Am 15760 N Frank      10,000.00
                         Lloi'.d W~ht Blvd Scottsdale AZ 2809
     717                 Purchase authorized on 07/02 Hilton Hotels Reso Scottsdale AZ.                         166.35
                         $387186640876487 Card 6671
     717                 "!!J..o Tech lnvestm WF Palro!l 170707 7200687 Paz!oll lnvoice                          50.00     107,673.56
     7/10                Purchase authorized on 07/06 Public Storage 070 Scottsdale AZ                          229.84
                         $467187677549609 Card 6671
     7110                Purchase authorized on 07/06 Public Storage 080 Scottsdale AZ                          281.99
                         $587187682443621 Card 6671
     7110                Purchase authorized on 07/06 Public Storage 080 Scottsdale AZ                          300.08
                         $307187685000284 Gard 6671
     7/10                Online Transfer to Danzik Applied Sciences LLC Business                              7,500.00      99,361.65
                         CheckinB xxxxxx4350 Ref#lb03Kwzxg7 on 07/10/17
     7111                ATM Check Deposit on 07/11 Scottsdale Soottsdale AZ 0002922      10,000.00
                         ATM ID 57391 Card 6671
     7111                Online Dep Detail & Images - Bob                                                         3.00
     7111                Direct Pal Month!l Base                                                                 10.00
     7/11                APS General Fund Payment 170707 8644821000 M2R Licensing                               597.62
                         LLC
     7111           2057 Check                                                                                5,046.21     103,704.82
     7/12                Purchase authorized on 07/10 Verizon Wrls 18178 Scottsdale AZ.                         119.82
                         $307191747301127 Card 6671
     7112                Purchase authorized on 07/10 Verizon Wrls 18178 Scottsdale AZ.                         107.94
                         $387191747547044 Card 6671
     7112                Purchase authorized on 07/10 Verizon Wrls 18178 Scottsdale AZ.                         119.82
                         $307191769824549 Card 6671
     7/12                Online Transfer to Danzik Applied Sciences LLC Business                              5,000.00
                         Checkina xxxxxx4350 Ref#lb03L2G96K on 07/12/17
     7112                Online Transfer to Danzik Applied Sciences LLC Business                              9,000.00
                         Checkinli! xxxxxx4350 Ref #lb03L2T5Cv on 07/12/17
     7112           2060 Cashed Check                                                                         3,600.00      85,557.24
     7113                Wt.o Tech lnvestm WF Palro!l 170714 7200687 Paz!oll lnvoice                             74.47
     7/13                                                 Codz:
                         Wells Fargo Busi Tax Col Pal'.'.ro!!   W 7200687                                     8,983.85
     7113                Wf.O Tech lnvestm WF Palro!l 170714 2453807 Paz!OII DD                              11,663.37
     7113                Online Transfer to Danzik Applied Sciences LLC Business                              3,000.00
                         Checkinli! xxxxxx4350 Ref #lb03L4Kjx5 on 07/13/17
     7113                Online Transfer to Danzik Applied Sciences LLC Business                              8,000.00
                         CheckinS xxxxxx4350 Rof #lb03L4Snqi on 07/13/17
     7/13           2058 Check                                                                                  205.80      53,429.75
     7114          10005 Deposited OR Cashed Check                                                            3,854.90
     7/14          10007 Check                                                                                1,085.57
     7/14          10006 Check                                                                                2987 07       45,502.21
     7117                Purchase authorized on 07/14 Verizon Wrls 18178 Scottsdale AZ.                         129.53
                         $387195753404177 Card 6671
     7117                Online Transfer to Danzik Applied Sciences LLC Business                              1,500.00
                         Checkina xxxxxx4350 Ref #lb03Ld4Tgd on 07/15/17
     7{17          10006 Check                                                                                  653.66      43,219.02
     7118          10009 Deposited OR Cashed Check                                                            2,617.77
                                                                                                                 REDE Page 22 of 36
                   Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 22 of 36

Account number:                  2809      • July 1, 2017 - July 31, 2017 • Page 3 of 5




Transaction history (continued)

                            Check                                                                   oeposltS/        Withdrawals!     Ending dally
     Date                  Number Description                                                          Credits              Debits       balance
     7118                         Online Transfer to Danzik Applied Sciences LLC Business                                3,000.00       37,601.25
                                   Checking xxxxxx4350 Ref#lb03Ll4Jfp on 07/18/17
     7119                          Recurring Payment authorized on 07/18 State Farm lnsuran                                145.82       37,455.43
                                   800-958-6310 IL $387199352319259 Card 6671
     7(20                          Online Transfer to Danzik Applied Sciences LLC Business                               1,000.00       36,455.43
                                   Checking xxxxxx4350 Ref#lb03Lq494W on 07/20/17
     7121                          Online Transfer to Danzik Applied Sciences LLC Business                               5,000.00
                                   Checking xxxxxx4350 Ref #lb03LsxbJ9 on 07/21/17
     7121                          Purchase authorized on 07/21 Michaels Stores lnc200 Scottsdale                           19.91
                                   A7. P00000000983922892 Cam 6671
     7(21                          Online Transfer to Danzlk Applied Sciences LLC Business                                 400.00       31,035.52
                                  Checking xxxxxx4350 Ref#lb03Ltlx3N on 07/21/17
     7124                         Purchase authorized on 07/20 Public Storage 080 Scottsdale AZ                            312.85
                                  S307201689899886 card 6671
     7124                         Purchase authorized on 07/20 Public Storage 080 Scottsdale AZ                              8.63
                                  S307201697314323 Card 6671
     7(24                         Online Transfer to Danzik Applied Sciences LLC Business                                2,000.00
                                  Checking xxxxxx4350 Ref#lb03Lvj2Gn on 07/22/17
     7124                         Online Transfer to Danzik Applied Sciences LLC Business                                3,000.00       25,714.04
                                  Checkinli! xxxxxx4350 Ref#lb03Lx:mbpq on 07/24/17
     7125                         Online Transfer to Danzik Applied Sciences LLC Business                                5,000.00       20,714.04
                                  Checking xxxxxx4350 Ref#lb03M3Kk8F on 07/25/17
     7{26                         Purchase authorized on 07/25 Lowes #00792'" Scottsdale AZ.                                48.53
                                  S58720667691l8687 Card 6671
     7(26                         Transfer to Bean Dou21as on 07/26 Ref #Pp03M4Xvlq xxxxxx0913                             300.00
     7{26                         Online Transfer to Danzik Applied Sciences LLC Business                                  500.00
                                  Checking xxxxxx4350 Ref#lb03M57MN6 on 07/26/17
     7126                         Online Transfer to Danzik Applied Sciences LLC Business                                  300.00       19,665.51
                                  Checkinli xxxxxx4350 Ref#lb03M5Vvli'!4 on 07/26/17
     7127                         WT Fed#01157 Western Alliance B /Org=Michael D Halverson          50,000.00
                                  Srf# 20172080339100 Trn#170727165344 R1b#
     7(27                         Wire Trans Svc Charge- Sequence: 170727165344 Srf#                                        15.00
                                  20172080339100 Trn#170727165344 R1b#
     7127                         Purchase authorized on 07/25 Public Storage 080 Scottsdale AZ                            317.22
                                  $467206701012256 Card 6671
     7127                         Purchase authorized on 07/26 Bestbuycom80362900                                          647.69
                                  868-Beslbul MN $307208034656946 Card 6671
     7{27                         ATM Withdrawal authorized on 07/27 Airpark Scottsdale AZ.                                100.00
                                  OC-04725 ATM ID 5737P Card 6671
     7127                         Purchase authorized on 07/27 Cvs/Pharm 10529--7111                                        79.29       68,406.31
                                  Scottsdale AZ. ?00000000251854419 Card 6671
     7128                         Wire Trans Svc Charge - Sequence: 170728153372 Srf#                                       30.00
                                  OC06207209130356 Trn#170728153372 R1b#
     7/28                         Purchase authorized on 07/27 Arizona Movers and Phoenix AZ.                              637.00
                                  $587208840226614 Card 6671
     7128                         "!!J..o Tech lnvestm WF Palro!l 170731 7200687 Paz!oll lnvoice                            74.47
     7/28                         Wells Fa!J,!O Busi Tax Col Pa:z::ro!! Cod:z:: W 7200687                                8,829.84
     7128                         "!!J..o Tech lnvestm WF Palro!l 170731 2555087 Paz!OII DD                             11,863.41
     7128                         Online Transfer to Danzik Applied Sciences LLC Business                                5,000.00
                                  Checkinli xxxxxx4350 Ref#lb03Mc3Lzs on 07/28/17
     7128                         WT Seq 153372 Environmental Technolog /Bnf=Environmenta!                               2,550.00
                                  Technologies LLC Srf# 0006207209130356 Trn#170728150372
                                  R1b#
     7128                         Online Transfer to Danzik Applied Sciences LLC Business                                  900.00
                                  Checkina xxxxxx2590 Ref#lb03Mc9Nrx on 07/28/17
     7/28                         Online Transfer to Danzik Applied Sciences LLC Business                                5,500.00
                                  Checkina xxxxxx4350 Ref #lb03McB26C on 07/28/17
     7128                         Etransfer IN Branch/Store- to Checking 15760 N Frank Lloyd                               500.00
                                  Wr' ht Blvd Scottsdale AZ. 9063
     7128                         Online Transfer to Danzik Applied Sciences LLC Business                                  200.00
                                  Checkina xxxxxx4350 Ref#lb03McGktl on 07/28/17
     7/28                    2062 Cashed Check                                                                           2,000.00




    Sheet Seq = 0009449
    Sheet 00002 of 00003
                                                                                                                               REDE Page 23 of 36
                    Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 23 of 36

Account number:                 2809      • July 1, 2017 - July 31, 2017 • Page 4 of 5




Transaction history (continued)

                         Check                                                                                     oeposltS/       Withdrawals!            Ending dally
       Date             Number Description                                                                           Credits                 Debits            balance
       7128                    1st Natl Bk Omah Online Pmt 170728 3D397E55D24E7E Dennis                                                 3,558.94             26,762.65
                               M Danzik
       7131                    Purchase authorized on 07/29 Lawdepot Com an-5094398 Can                                                       33.00
                               S467210675491180 Card 6671
       7(31                    Purchase authorized on 07/31 The UPS Store #1669 14 Scottsdale                                                  1.54
                               A7. P00000000153686797 Cam 6671
       7131                    Online Transfer to Danzik Applied Sciences LLC Business                                                  2,000.00
                               Checking xxxxxx4350 Ref#lb03Mjw2NC on 07/31/17
       7131                    Vz Wireless Vw Vzw Webpay 170730 5986600 Dennis *Danzik                                                    864.27             24,063.84
       Ending balance on 7/31                                                                                                                               24,063.84
       Totals                                                                                                  $70,000.00          $169,636.09
       The Ending Daily Balance does not reflect any pending wffJ;drawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.



Summary of checks written          (checks listed are also displayed in the preceding Transaction history)

       Number            Date                Amount           Number            Date                Amount            Number            Date                   Amount
       2056              715                 1,173.14         10001 ..          716                   653.67          10006             7/17                       65366
       2057              7111                5,046.21         10002             713                   576.81          10007             7114                   1,085.57
       2058              7113                  205.80         10004 *           713                 2,406.40          10008             7114                  2,987.07
       2000·             7/12                3,800.00         10005             7/14                3,854.90          10009             7/18                   2,617.77
       2062*             7128                2,000.00

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to we!lsfargo.com/feefaq to find answers to common questions about the monthty service fee on your account.


       Rle period 07/01/2017- 07/31/2017                                                  Standard monthly service fee $10.00                   You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                     This fee period
       Have any ONE of the follow!ng account requirements
           Average ledger balance                                                                                       $500.00                       $63,224.00   e'.i
       CliC1




Account transaction fees summary

                                                                                           Units         Excess          SeNice cha1ge per                 Tof.al service
       SeNice cha1ga description                                  Units usad           Included            units           excess units ($)                  charge($)
       Cash Depos•ed ($)                                                   0              3,000                0                   0.0030                           0.00
       Transactions                                                       19                 50                0                      0.50                          0.00
       Total service charges                                                                                                                                       $0.00
                                                                                                                             REDE Page 24 of 36
                       Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 24 of 36

Account number:                       2809       • July 1, 2017 - July 31, 2017 • Page 5 of 5




General statement policies for Wells Fargo Bank

• Notice: Wells Fargo Bank, N.A. may furnish information about accounts           You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer             a,d the basis lbr any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the     information that relates to an identity theft, you   wm need to provide us with
accuracy of information that we have reported by writing to us at Overdraft       an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                 Number                     Items Outstanding                        Amount

1.   Use the following worksheet to calculate your overall account balance.

2.   Go through your register and mark each check, withdrawal, ATM
     transaction, payment, deposit or other credit listed on your statement.
     Be sure that your register shows any interest paid into your account and
     any service charges, automatic payments or ATM transactions withdrawn
     from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
     outstanding checks, ATM withdrawals, ATM payments or any other
     withdrawals (including any from previous months) which are listed in
     your register but not shown on yo;r statement.


ENTER
A. The ending balance
     shown on your statement ......................$ _ _ _ _ _ __

AOD
B. Any deposits listed in your                                  $ _ _ _ _ __
     register or transfers into                                 $ _ _ _ _ __
     your account which are not                                 $ _ _ _ _ __
     shown on your statement.                                +$ _ _ _ _ __

     .................................... "fO.TAL. $ - - - - - - -

CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     .................................... "fO.TAL. $ - - - - - - -

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above ............. - $ _ _ _ _ _ __

CALCULATE THE ENDING BALANCE
     (Part A+ Part B - Part C)
     This amount should be the same


     :~~:i:~er~::tce shown in ............. .                 1L$...a.======~


                                                                                                                                   Tota! amount $




©2010 We Ifs Fargo Bank, NA All rights reserved. Member FDIC. NMLSR ID 399$01




       Sheet Seq = 0009450
       Sheet 00003 of 00003
                                                                                                                                  REDE Page 25 of 36
                     Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 25 of 36

Wells Fargo Simple Business Checking
Account number:                   2809      • August1,2017-August31,2017                    • Page1 of6




                                                                                                           Questions?

WYO TECH INVESTMENT GROUP LLC                                                                              Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-218
SCOTTSDALE AZ. 85260-2631
                                                                                                             1-800-CALL-WELLS (1-800-225-5935)
                                                                                                             TTY: 1-B00-877-4833
                                                                                                             En espaflol: 1-877-337-7454
                                                                                                           On!Jne: wel!sfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, NA (038)
                                                                                                                  P.O. Box 6995
                                                                                                                    Portland, OR 97226-6995




 Your Business and Wells Fargo                                                                             Account options
 Cash flow is a key indicator of the financial health of your business. Find tips and                      A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to welfsfargo.comA:iiz or
 strategies for effective cash flow management at wel!sfargoworks.com.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new seNices.

                                                                                                           Business Online Banking                              12]
                                                                                                           Online Statements                                    12]
                                                                                                           Business Bill Pay                                    D
                                                                                                           Business Spending Report                             12]
                                                                                                           Overdraft Protection                                 D


Activity summary                                                                                           Account number.             2809
       Beginning balance on 8/1                                      $24,063.84                            WYO TECH INVESTMENT GROUP LLC
       Deposits/Credits                                              660,000.00                            Arizona account tenns and conditions apply
       Withdrawals/Debits                                          - 325,278.74                            For Direct Deposit use
       Ending balance on 8/31                                      $358,785.10                             Routing Number (RTN): 122105278

                                                                                                           For Wire Transfers use
       Average ledger balance this period                           $217,935.14                            Routing Number (RTN): 121000248




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requiremenls
please ca!! the number listed on your statement or visit your Wells Fargo store.




      ~8)
      Sheet Seq = 0009779
      Sheet 00001 of 00003
                                                                                                               REDE Page 26 of 36
              Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 26 of 36

Account number:         2809      • August 1, 2017 - August 31, 2017              • Page 2 of 6




Transaction history

                   Check                                                                          Deposits/        Withdrawals/     Ending daily
     Date         Number Description                                                                 Credfts             Debits         balance
     811                   Purchase authorized on 07/31 Partner Warehouse Phoenix /lZ.                                   352.00
                           $587212625005531 Card 6671
     811                   Online Transfer to Danzlk Applied Sciences LLC Business                                     6,300.00
                           Checkinj;! xxxxxx4350 Ref#lb03Mpz50r on 08/01/17
     811           10010 Deposited OR Cashed Check                                                                     3,854.90
     811                   Credit One Bank Parment 170730 0000211120230 Dennis Danzik                                    576.22
     811           10013 Check                                                                                         2,987.09        9,993.63
     812           10014 Deposited OR Cashed Check                                                                     2,617.75        7,375.88
     813                   eDepooit IN Branch/Store 08/03/17 11:02:08 Am 10010 S Eastern          50,000.00
                           Ave Henderson NV
     813                   WT Fed#02434 Zb, NA OBA Nevada /Org=Gpspro LLC Srf#                    25,000.00
                           2017000300006722 Trn#170803145235 Rfb# 22923957
     813                   Wire Trans Svc Charge - Sequence: 170803145235 Srf#                                            15.00
                           2017080300006722 Trn#170803145235 Rib# 22923957
     813                   Purchase authorized on 08/01 Sacramental Scribe Tempe AZ                                      676.00
                           $587213788092496 Card 6671
     813                   V:z. Wireless Vw Vzw Webpai'. 170802 0389107 Dennis *Danzik                                   127.24       81,557.64
     814                   Online Transfer to Danzik Applied Sciences LLC Business                                       500.00
                           Checking xxxxxx2590 Ref#lb03M~b3 on 08/03/17
     814                   Online Transfer to Danzik Applied Sciences LLC Business                                     2,000.00
                           Checkins xxxxxx4350 Ref#lb03M~l': on 08/03/17
     814                   Online Transfer to Danzik Applied Sciences LLC Business                                    20,000.00       59,057.64
                           Checkin~ xxxxxx4350 Ref #lb03Mzh382 on 08/04/17
     817                   Purchase authorized on 08/06 Asurionwireless IN 866-6672535                                   149.00
                           TN $467217026237975 Card 6671
     817                 Online Transfer to Danzik Applied Sciences LLC Business                                       2,000.00
                         Checkinli! xxxxxx4350 Ref #lb03N6Nhqz on 08/07/17
     817                 Credit One Bank Patment 170804 0000212180455 Dennis Danzik                                       46.47
     817           10011 Check                                                                                           653.67       56,208.50
     818                 Direet Pal'. Month~ Base                                                                         10.00
     818                 Purchase authorized on 08/07 Public Storage 070 Scottsdale AZ                                   229.84
                           $3872192014401305 Card 6671
     818                   Purchase authorized on 08/07 Public Storage 080 Scottsdale AZ                                 302.13
                           $467219202728380 Card 6671
     818                 Purchase authorized on 08/07 Public Storage 080 Scottsdale AZ                                   425.25
                         $387219204107673 Card 6671
     818                 Online Transfer to Danzik Applied Sciences LLC Business                                         300.00       54,941.28
                         Checkin xxxxxx2590 Ref                            7
     819                 Transfer to Bean Dou !as                          qm xxxxxx0913                                 500.00
     819                 Online Transfer to Danzik                          siness                                    12,000.00
                         Checkina xxxxxx4350 Ref#lb03Ncvxpl on 08/09/17
     819                 1st Natl Bk Omah Online Pmt 170809 3D397E55D24E7E Dennis                                      4,859.32
                         M Danzik
     819           10012 Check                                                                                           743.35       36,838.61
     8110                eDeposit IN Branch/Store 08/10/17 02:06:05 Pm 2531 Anthem                10,000.00                           48,838.61
                         Vi:la e Dr Henderson NV
     8111                Online Transfer to Danzik Applied Sciences LLC Business                                       5,000.00
                         Checkins xxxxxx4350 Ref #1 b03Nj248N on 08/ 11 / 17
     8111                Online Transfer to Danzik Applied Sciences LLC Business                                       2,500.00
                         CheckinS xxxxxx4350 Rof #1 b03Njw3N2 on 08/ 11 / 17
     8111                Online Transfer to Danzik Applied Sciences LLC Business                                       1,000.00
                         Checkina xxxxxx9063 Ref #I b03N,exm7 on 08/ 11 / 17
     8111                Online Transfer to Danzik Applied Sciences LLC Business                                          60.00       313,278.61
                         Checking xxxxxx0649 Ref #1 b03Nk!cws on 08/ 11 / 17
     8114                Purchase authorized on 08/11 Presidential Limou 702-382-7060                                    341.12
                         NV $587222151388433 Gard 6671
     8114                Purchase authorized on 08/12 Presidential Limou 702-382-7060                                     62.83
                           NV $467224883737437 Caro 6671
     8114                  "-!!J..O Tech lnvestm WF Palroll 170815 7200687 Pa~oll lnvoice                                 74.47
     8114                  Walls Fa!l!o Busi Tax Col Pai:'.ro!! Codi:'. W 7200687                                      8,661.25
                                                                                                                       REDE Page 27 of 36
                   Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 27 of 36

Account number:                  2809     • August 1, 2017 - August 31, 2017             • Page 3 of 6




Transaction history (continued)

                            Check                                                                         oeposltS/        Withdrawals!     Ending dally
     Date                  Number Description                                                                Credits              Debits        balance
     8114                         Wf.O Tech lnvestm WF   Palro!l 170815 2635508 Pal'.!:oll DD                                 11,863.37
     8114                          Online Transfer to Danzik Applied Sciences LLC Business                                       400.00
                                   Checking xxxxxx2590 Ref #lb03Npq9NB on 08/14/17
     8114                          Online Transfer to Danzik Applied Sciences LLC Business                                     3,500.00
                                   Checkinli! xxxxxx4350 Ref #lb03N~khQ on 08/14/17
     8114                    2063 Check                                                                                          117.99       13,257.58
     8115                         Online Transfer to Danzik Applied Sciences LLC Business                                      5,000.00        8,257.58
                                   Checkln!i! xxxxxx4350 Ref#lb03Nvrz82 on 08/15/17
     8116                          WT Fed#05958 Jpmorgan Chase Ban /Org=Evan Ahern Tammy T               500,000.00
                                   Ahern Srf# 5580400227Es Trn#170816033753 Rfb# Dcd of
                                   17/06/15
     8116                          Wire Trans Svc Charge - Sequence: 170816033753 Srf#                                            15.00
                                   5580400227Es Trn#170816033753 Rfb# Dcd of 17/08/15
     8116                   10015 Deposited OR Cashed Check                                                                    3,854.90
     8116                   10019 Deposited OR Cashed Check                                                                    2,617.77
     8116                         Online Transfer to Danzik Applied Sciences LLC Business                                     15,000.00      486,769.91
                                  Checkinli xxxxxx4350 Ref #lb03NY8Cdv on 08/16/17
     8117                         Recurring Payment authorized on 08/16 State Farm lnsuran                                       145.82      486,624.09
                                  BC-0-956-6310 IL $467228344946849 Card 6671
     8118                         Online Transfer to Danzik Applied Sciences LLC Business                                     35,000.00
                                  Checkinli xxxxxx4350 Ref #lb03P4S5TQ on 08/18/17
     8118                    2064 Deposited OR Cashed Check                                                                   15,000.00
     8118                   10017 Check                                                                                          359.70      436,264.39
     8121                         Online Transfer to Danzik Applied Sciences LLC Business                                      1,000.00
                                  Checkinli xxxxxx4350 Ref#lb03P6Gtnh on 08/19/17
     8121                         Online Transfer to Danzik Applied Sciences LLC Business                                     35,000.00
                                  Checking xxxxxx4350 Ref #I b03P9Rz3Q on 08/21 / 17
     8121                         Online Transfer to Danzik Applied Sciences LLC Business                                     30,000.00
                                  Checkinli xxxxxx4350 Ref #1 b03P9S2N5 on 08/21 / 17
     8121                    2065 De~ited OR Cashed Check                                                                      7,650.00
     8121                         Vz Wireless Vw Vzw Webpal'. 170820 7553836 Dennis *Danzik                                      501.26
     8121                   10018 Check                                                                                        2,987.07      359,126.06
     8123                         Purchase authorized on 08/23 The UPS Store #0058 71 Scottsdale                                   3.47
                                  A7. P00000000471379919 Cam 6671
     8123                         APS General Fund Payment 170821 8644821000 M2R Licensing                                     1,253.09      357,869.50
                                  LLC
     8124                         Purchase authorized on 08/22 Public Storage 080 Scottsdale AZ                                   76.75
                                  $587235033592326 Card 6671
     8124                         Online Transfer to Danzik Applied Sciences LLC Business                                        600.00      357,192.75
                                  Checkin~ xxxxxx2590 Ref #lb03Pjb9P3 on 08/24/17
     8125                         Online Transfer to Danzik Applied Sciences LLC Business                                      8,000.00
                                  CheckinB xxxxxx4350 Ref#lb03Pml8K3 on 08/25/17
     8125                         Online Transfer to Danzik Applied Sciences LLC Business                                      3,000.00      346,192.75
                                  Checkinli! xxxxxx4350 Ref#lb03Pmwqdv on 08/25/17
     8128                         WT Seq148845 John M Morris /Org= Srf# 0006982240709019                 25,000.00
                                  Tm#170828148845 Rfb#
     8128                         Wire Trans Svc Charge- Sequenc..i: 170828148846 Srf#                                            15.00
                                  0006982240709019 Trn#170828148845 Rtb#
     8128                         Purchase authorized on 08/25 Vzwrlss*My Vz Vw P 800-922-0204                                   174.00
                                  FL S467236803496661 Card 6671
     8128                         Online Transfer to Danzik Applied Sciences LLC Business                                      5,000.00
                                  Checkinli! xxxxxx4350 Ref#lb03Ppm3H2 on 08/26/17
     8128                         Online Transfer to Danzik J Ref #1b03PR6Dk9 Checking Offioo                                    500.00
                                  Expense Reimbursement
     8128                         Online Transfer to Danzik Applied Sciences LLC Ref #lb03Psy7ND                                 710.00
                                  Business Checkin!i"! W'i..o to 4350 for VISA2231 Manusupp!ies
     8128                         Online Transfer to Danzik Applied Sciences LLC Ref #lb03Psyblc                                 200.00
                                  Business Checkinli! W'i..o to 9063 Manusupplies
     8128                         Purchase authorized on 08/28 The UPS Store #1669 14 Scottsdale                                  67.42
                                  A7. P00000000147295453 Cam 8671
     8128                         Online Transfer to Danzik Applied Sciences LLC Business                                        500.00
                                  CheckinJ! xxxxxx2590 Ref #lb03pt98Kr on 08/28/17




    Sheet Seq = 0009780
    Sheet 00002 of 00003
                                                                                                                                 REDE Page 28 of 36
                    Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 28 of 36

Account number:                   2809     • August 1, 2017 - August 31, 2017               • Page 4 of 6




Transaction history (continued)

                          Check                                                                                     oeposltS/        Withdrawals!      Ending dally
       Date              Number Description                                                                            Credits             Debits           balance
       8128                2066 Check                                                                                                      411.60       363,614.73
       8129                        Purchase authorized on 08/28 Partner Warehouse Phoenix AZ.                                              352.00
                                   S587240614033345 Card 6671
       8129                        Etransfer IN Branch/Store~ to Checking 15760 N Frank Lloyd                                              500.00
                                                        ale AZ. 3520
       8129                2071                                                                                                          1,500.00
       8129                                           Danzik Applied Sciences LLC Business                                               5,000.00
                                   Checkln~ xxxxxx4350 Ref #lb03Pvwfg! on 08/29/17
       8129                2069 Deposited OR Cashed Check                                                                                1,720.00
       8129                        Purchase authorized on 08/29 The UPS Store #1669 14 Scottsdale                                           39.80
                                   AZ. P00000000344644861 Gard 6671
       8129                        1st Natl Bk Omah Online Pmt 170829 3D397E5SD24E7E Dennis                                              1,552.19
                                   M Danzik
       8129                5000 Check                                                                                                    1,125.81       351,824.93
       8130                        Purchase authorized on 08/30 B!s*Lawdepot.Com 877-509-4398                                               33.00
                                   CA $387241710578063 Card 6671
       8130                        Wt:O Tech lnvestm WF Pa:t:ro!l 170831 7200687 Pal'.!:oll lnvoice                                         74.47
       8130                        Wells Farlilo Busi Tax Col Pai;ro!!   Codi'. W 7200687                                                8,547.25
       8130                        Wf.O Tech lnvestm WF Pa~ro!l 170831 2727967 Pal'.!:oll DD                                            11,863.39
       8130                        Online Transfer to Danzik Applied Sciences LLC Business                                              10,000.00
                                   Checkinj;! xxxxxx4350 Ref #lb03Pxzp39 on 08/30/17
       8130                        Online Transfer to Danzik Applied Sciences LLC Business                                                 900.00       320,406.82
                                   Checkinli xxxxxx2590 Ref #lb03PY592J on 08/30/17
       8131                        WT Fed#00686 Zb NA DBA Zions Ba /Org=Silver Lake Holdings                       50,000.00
                                   LLC Srf# 2017083000007545 Trn#170831073803 Rfb#
       8131                        Wire Trans Svc Charge - Sequence: 170831073803 Srf#                                                      15.00
                                   2017083000007545 Trn#170831073803 Rtb#
       8131                     Purchase authorized on 08/30 Corporate Fifings 888-7898466 WY                                              102.00
                                $467242806097914 Card 6671
       8131                     Online Transfer to Danzik Applied Sciences LLC Business                                                  4,200.00
                                Checkina xxxxxx4350 Ref#lb03Q2Wz87 on 08/31/17
       8131               10020 Deposited OR Cashed Check                                                                                3,854.90
       8131               10023 Check                                                                                                    2,987.08
       8131               10022 Check                                                                                                      462.74       358,785.10
       Ending balance on 8/31                                                                                                                          358,7~.10

       Totals                                                                                                    $660,000.00         $325,278.74
       me Ending Daily Balance doe.snot reflect any pending wfthdrawals or hOlds on deposited f/Jnds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.



Summary of checks written          (checks listed are also displayed in the preceding Transaction history)

       Number            Date                  Amount           Number              Data              Amount           Number            Date               Amount
       2063              8114                   117.99          10010'              811               3,854.90          10017 *         8118                  359.70
       2064              8/18                15,000.00          10011               arr                 653.67          10018           S/21                2,987.07
       2065              IJ/21                7,650.00          10012               8/9                743.35           10019           8/16                2,617.77
       2066              IJ/28                  411.60          10013               811               2,987.09          10020           8/31                3,854.90
       2069*             8/29                  1,720.00         10014               S/2               2,617.75          10022 *         S/31                  462.74
       2071 *            8129                  1,500.00         10015               S/16              3,854.90          10023           8131                2,987.08
       5000'             8129                  1,125.81

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly servk;e fee on your account.
                                                                                                                             REDE Page 29 of 36
                     Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 29 of 36

Account number:                 2809      • August 1, 2017 - August 31, 2017              • Page 5 of 6




Monthly service fee summary (continued)

       Fee period 08/01/2017- 08/31/2017                                                  Standard monthly service fee $10.00                You paid $0.00

       How to avoid the monthly service f~                                                                  Minimum required                 This fee period
       Have any ONE of the following acoount requirements
           Average ledger balance                                                                                      $500.00                 $217,935.00 l"i
       C!/C1




Account transaction fees summary

                                                                                          Units           Excess        SeNice charge per              Tota! seMce
       SeNice charge description                                  Units used          Included             units          excess units ($)               charge($)
       Cash Depos"ed ($)                                                   0             3,000                 0                   0.0030                       0.00
       Transactions                                                       30                50                 0                      0.50                      0.00
       Total service charges                                                                                                                                   $0.00




         IMPORTANT ACCOUNT INFORMATION

Beginning in August 2017, we are enhancing the description of certain non-consumer ACH debit entries to indude "Business to
Business ACW. This entry description may appear on your statements and online banking transaction histories. The terms governing
these entries remain the same and are found in the Business Account Agreement section titled "Funds transfer service" under the
subsection "ACH transactions". Under ACH rules, a Business to Business ACH debit entry has a return time frame of one business day
from the date the entry posted to your account ln order for the Bank to meet this deadline, you are required to notify us to return any
Business to Business ACH debit entry as unauthorized by the wtoff time which is curently 3:00 PM Central lime. If you do not notify
us within one business day from the date the unauthorized entry is posted to your aa::ount, we will not be able to return it without the
cooperation and agreement of the originating bank and the originator of the debit entry. Any other effort to recover the funds must
occur solely between you and the originator of the entry.




      Sheet Seq= 0009781
      Sheet 00003 of 00003
                                                                                                                            REDE Page 30 of 36
                       Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 30 of 36

Account number:                       2809       • August 1, 2017 - August 31, 2017   • Page 6 of 6




General statement policies for Wells Fargo Bank

• Notice: Wells Fargo Bank, N.A. may furnish information about accounts          You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer            a,d the basis lbr any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the    information that relates to an identity theft, you   wm need to provide us with
accuracy of information that we have reported by writing to us at Overdraft      an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                 Number                    Items Outstanding                        Amount

1.   Use the following worksheet to calculate your overall account balance.

2.   Go through your register and mark each check, withdrawal, ATM
     transaction, payment, deposit or other credit listed on your statement.
     Be sure that your register shows any interest paid into your account and
     any service charges, automatic payments or ATM transactions withdrawn
     from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
     outstanding checks, ATM withdrawals, ATM payments or any other
     withdrawals (including any from previous months) which are listed in
     your register but not shown on yo;r statement.


ENTER
A. The ending balance
     shown on your statement ......................$ _ _ _ _ _ __

ADD
B. Any deposits listed in your                                  $ _ _ _ _ __
     register or transfers into                                 $ _ _ _ _ __
     your account which are not                                 $ _ _ _ _ __
     shown on your statement.                                +$ _ _ _ _ __

     .................................... "fO.TAL. $ - - - - - - -

CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     .................................... "fO.TAL. $ - - - - - - -

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above ............. - $ _ _ _ _ _ __

CALCULATE THE ENDING BALANCE
     (Part A+ Part B - Part C)
     This amount should be the same


     :~~:i:~er~::tce shown in ............. .                 1L$...a.======~


                                                                                                                                  Tota! amount $




©2010 We Ifs Fargo Bank, NA All rights reserved. Member FDIC. NMLSR ID 399$01
                                                                                                                                  REDE Page 31 of 36
                     Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 31 of 36

Wells Fargo Simple Business Checking
Account number:                   2809      • september 1, 2017 - september 30, 2017                   •   Page 1 of 6




                                                                                                           Questions?

WYO TECH INVESTMENT GROUP LLC                                                                              Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-218
SCOTTSDALE AZ. 85260-2631
                                                                                                             1-800-CALL-WELLS (1-800-225-5935)
                                                                                                             TTY: 1-B00-877-4833
                                                                                                             En espaflol: 1-877-337-7454
                                                                                                           On!Jne: wel!sfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, NA (038)
                                                                                                                  P.O. Box 6995
                                                                                                                    Portland, OR 97226-6995




 Your Business and Wells Fargo                                                                             Account options
 Cash flow is a key indicator of the financial health of your business. Find tips and                      A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to welfsfargo.comA:iiz or
 strategies for effective cash flow management at wel!sfargoworks.com.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new seNices.

                                                                                                           Business Online Banking                              12]
                                                                                                           Online Statements                                    12]
                                                                                                           Business Bill Pay                                    D
                                                                                                           Business Spending Report                             12]
                                                                                                           Overdraft Protection                                 D


Activity summary                                                                                           Account number.             2809
       Beginning balance on 9/1                                     $358,785.10                            WYO TECH INVESTMENT GROUP LLC
       Deposits/Credits                                              610,010.81                            Arizona account tenns and conditions apply
       Withdrawals/Debits                                          - 298,508.18                            For Direct Deposit use
       Ending balance on 9/30                                      $670,287.73                             Routing Number (RTN): 122105278

                                                                                                           For Wire Transfers use
       Average ledger balance this period                           $455,305.01                            Routing Number (RTN): 121000248




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requiremenls
please ca!! the number listed on your statement or visit your Wells Fargo store.




      ~8)
      Sheet Seq = 0008907
      Sheet 00001 of 00003
                                                                                                                  REDE Page 32 of36
              Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 32 of 36

Account number:         2809      • September 1, 2017 - September 30, 2017                  • Page 2 of 6




Transaction history

                   Check                                                                             Deposits/        Withdrawals/    Ending daily
     Date         Number Description                                                                    Credfts             Debits        balance
     9/1                   eDeposit IN Branch/Store 09/01/17 01:50:34 Pm 10010 S Eastern             25,000.00
                           Ave Henderson NV
     9/1                   Purchase authorized on 08/31 Bestbuycom80444100                                                   86.47
                           868-Bestbul MN S5S7243675493359 Card 6671
     9/1                   Purchase authorized on 09/01 Vzwrlss*x4733-01 800-922-0204 FL                                  1,068.71
                           $467244109026923 Card 6671
     9/1                   Online Transfer to Danzik Applied Sciences LLC Ref #lb03048Htx                                   500.00
                           Business Checkina Wlo to 3520 Travel NV
     9/1                   Online Transfer to Danzik Applied Sciences LLC Ref #lb03Q48K4L                                   300.00
                           Business Checkin9 Wt_o to 9063 Travel
     9/1                   Online Transfer to Danzik Applied Sciences LLC Business                                       15,000.00
                           Checkinli xxxxxx4350 Ref #lb03Q4CC4Q on 08/31/17
     9/1           10024 De~ited OR Cashed Check                                                                          2,617.76
     9/1                 Credit One Bank Palment 170831 0000216256524 Dennis Danzik                                         635.25
     9/1           10016 Check                                                                                              653.66     362,923.25
     915                 Purchase Return authorized on 09/01 Bestbuycom80444100                          10.81
                         R~hfield MN $617245558866942 Card 6671
     915                 Harland Clarke Check/Ace. 090417 00062077575482 Pay to The                                          38.38
                         Order of
     915                 Harland Clarke Check/Ace. 090417 00062077575482 Wyo Tech                                           194.21
                         Investment Gr
     915                 Purchase authorized on 09/02 Presidential Limou 702-382-7060                                       100.42
                         NV $307243809939982 Card 6671
     915                 Purchase authorized on 09/01 Verizon Wrl My Ace 800-9220204                                        259.96
                         CA $307244753705170 Caro 6671
     915                 Purchase authorized on 09/01 Cox Phoenix Comm S                                                    142.92
                         800-234-3993 AZ $687244757499701 Card 6671
     915                 Purchase authorized on 09/01 Cox Phoenix Comm S                                                    574.76
                         800-234-3993 AZ $307244757505338 Caro 6671
     915                 Online Transfer to Danzik Applied Sciences LLC Business                                         12,000.00
                         Checkin~ xxxxxx4350 Ref#lb03Qh4R43 on 09/03/17
     915                 Online Transfer to Danzik Applied Sciences LLC Business                                            100.00
                         Checkin~ xxxxxx2590 Ref#lb03Qhbwkh on 09/03/17
     915                 Online Transfer to Danzik Applied Sciences LLC Business                                            100.00
                         Checkin~ xxxxxx9063 Ref#lb03Qhbwwd on 09/03/17
     915                 Online Transfer to Danzik Applied Sciences LLC Business                                          9,000.00
                         Checkin~ xxxxxx4350 Ref#lb03Qhr45G on 09/04/17
     915                 Online Transfer to Danzik Applied Sciences LLC Business                                          8,500.00
                         Checkin~ xxxxxx4350 Ref#lb03Q!qc38 on 09/05/17
     915                 Online Transfer to Danzik Applied Sciences LLC Business                                            300.00
                         Checkin~ xxxxxx2590 Ref#lb03Qmdjxm on 09/05/17
     915                 Purchase authorized on 09/05 The UPS Store #1669 14 Scottsdale                                      43.62
                         A7. P00000000341926645 Caro 6671
     915                 1st Natl Bk Omah Online Pmt 170905 3D397E55D24E7E Dennis                                         3,661.35
                         M Danzik
     915            2067 Check                                                                                               50.00     327,968.44
     916                 Transfer to Ca!im Anthony on 09/06 Ref #Pp03Qqf898                                               2,100.00
                         Reimburstment Trailor
     916            5001 Cashed Check                                                                                     7,500.00
     916           10021 Check                                                                                              653.67     317,714.77
     917            2068 Deposited OR Cashed Check                                                                          990.00     316,724.77
     918                 Purchase authorized on 09/06 Public Storage 070 Scottsdale AZ                                      229.64
                         S387249774423930 card 6671
     918                 Purchase authorized on 09/06 Public Storage 080 Scottsdale AZ                                      58893
                         S587249776170074 Card 6671
     918                 Purchase authorized on 09/06 Public Storage 080 Scottsdale AZ                                      302.13
                         S467249776828886 card 6671
     918                 Purchase authorized on 09/06 Public Storage 080 Scottsdale AZ                                      287.63
                         S387249777544618 card 6671
                                                                                                                      REDE Page 33 of 36
                   Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 33 of 36

Account number:                  2809      • September 1, 2017 - September 30, 2017             • Page 3 of 6




Transaction history (continued)

                            Check                                                                        oeposltS/        Withdrawals!     Ending dally
     Date                  Number Description                                                               Credits             Debits         balance
     918                          Online Transfer to Danzik Applied Sciences LLC Business                                     1,000.00      314,316.04
                                  Checking XXXXXX0649 Ref #lb03Qxrrw6 on 09/08/17
     9111                         Online Dep Detail & Images - Bob                                                                3.00
     9/11                          Direct Pal Month!l Base                                                                       10.00
     9(11                          Online Transfer to Danzik Applied Sciences LLC Business                                    5,000.00
                                   Checking xxxxxx4350 Ref#lb03Q}1:m9L on 09/08/17
     9/11                          Online Transfer to Danzik Applied Sciences LLC Business                                    5,000.00
                                   Checkln xxxxxx4350 Ref                     09/11/17
     9111                                                                                                                       199.92
     9/11                                                                                                                       199.99
                                   M Danzlk
     9/11                    2070 Check                                                                                       3,140.00      300,763.13
     9/12                         Online Transfer to Danzik Applied Sciences LLC Business                                     4,000.00
                                   Checking xxxxxx2590 Ref#lb03R6R9Hq on 09/12/17
     9/12                          Online Transfer to Danzik Applied Sciences LLC Business                                      400.00
                                   Checkin~ xxxxxx0649 Ref#lb03R6S9Mv on 09/12/17
     9/12                         Online Transfer to Danzik Applied Sciences LLC Business                                       200.00
                                  Checkin!l xxxxxx9063 Ref#lb03R7Hhl7 on 09/12/17
     9/12                         Online Transfer to Danzik Applied Sciences LLC Business                                     1,000.00
                                  Checkinli! xxxxxx3520 Ref #lb03R7Vk2L on 09/12/17
     9/12                         Online Transfer to Danzik Applied Sciences LLC Business                                       400.00      294,763.13
                                  Checkin!l xxxxxx2582 Ref#lb03R7WJ2d on 09/12/17
     9/14                         Wt.O Tech lnvestm WF Pa:troll 170915 7200687 Pal'.!:oll lnvoice                                76.50
     9/14                         Wells Fa!:90 Busi Tax Col Pai;ro!! Codi; W 7200687                                          9,152.93
     9/14                         Wf.O Tech lnvestm WF Palro!l 170915 2821183 PaX!:OII DD                                    11,674.51      273,859.19
     9/15                         eDepooit IN Branch/Store 09/15/17 10:27:10 Am 2531 Anthem              50,000.00
                                  Vi:la e Dr Henderson NV
     9/15                         Online Transfer to Danzik Applied Sciences LLC Business                                       800.00
                                  Checkinli xxxxxx0649 Ref #lb03Rkpp46 on 09/15/17
     9/15                   10025 De~ited OR Cashed Check                                                                     3,854.90
     9/15                   10030 Deposited OR Cashed Check                                                                   2,617.76
     9/15                         Purchase authorized on 09/15 The UPS Store #1669 14 Scottsdale                                 52.52
                                   AZ P00000000975260179 Caro 6671
     9/15                   10029 Check                                                                                       2,987.08      313,546.93
     9/18                          WT Fed#06063 Fidelity Bank /Org=Bdcdt Inc Srf#                        10,000.00
                                   0€11024000272780 Trn#170918083696 Rfb#
     9/18                          Wire Trans Svc Charge- Sequence: 170918083696 Srf#                                            15.00
                                   0€11024000272780 Trn#170918083696 Rfb#
     9/18                          Recurring Payment authorized on 09/16 State Farm lnsuran                                     145.82
                                   800-956-6310 IL $467259389699844 Card 6671
     9/18                         Online Transfer to Danzik Applied Sciences LLC Business                                       600.00
                                  Checkin!l xxxxxx9063 Ref#lb03Rsckrl on 09/18117
     9/18                   10027 Check                                                                                       2,264.37      320,521.74
     9/19                   10026 Check                                                                                         653.66      319,868.08
     9/20                   10028 Check                                                                                         311.07      319,557.01
     9/21                         WT Fed#05779 Jpmorgan Chase Ban /Org=Evan Ahern Tammy T               500,000.00
                                  Ahern Srf# 4820500264Es Trn#170921154354 Rfb# Dcd of
                                   17109/21
     9/21                          Wire Trans Svc Charge - Sequence: 170921154354 Srf#                                           15.00
                                   4820500264Es Trn#170921154354 Rfb# Dcd of 17/09/21
     9/21                          Online Transfer to Danzik Applied Sciences LLC Business                                   18,000.00      801,542.01
                                   Checkinli xxxxxx4350 Ref#lb03S2393J on 09/21/17
     9/22                          Online Transfer to Danzik Applied Sciences LLC Business                                      500.00
                                   Checkin!l xxxxxx2582 Ref #lb03S5Jqlk on 09/22/17
     9/22                          Online Transfer to Danzik Applied Sciences LLC Business                                      500.00
                                   Checkinli xxxxxx2582 Ref#lb03S5Jx56 on 09/22/17
     9/22                          Online Transfer to Danzik Applied Sciences LLC Business                                      300.00
                                   Checkin!l xxxxxx9063 Ref#lb03S5Jzns on 09/22/17
     9/22                          Online Transfer to Danzik Applied Sciences LLC Business                                   29,500.00
                                   Checkin~ xxxxxx4350 Ref #lb03S62Tcb on 09/22/17
     9/22                          Online Transfer to Danzik Applied Sciences LLC Business                                   10,000.00
                                   Checkinli xxxxxx4350 Ref#1b03S6Vn3W on 09/22/17




    Sheet Seq = 0008908
    Sheet 00002 of 00003
                                                                                                                              REDE Page 34 of 36
                  Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 34 of 36

Account number:                2809     • September 1, 2017 - September 30, 2017                  • Page 4 of 6




Transaction history (continued)

                        Check                                                                                   oeposltS/         Withdrawals!        Ending dally
     Date              Number Description                                                                          Credits               Debits           balance
     9/22                     Vz Wireless Vw Vzw Webpal'. 170921 6364950 Dennis *Danzik                                                 546.63
     9{22                 3150 Check                                                                                                 10,000.00         750,195.38
     9125                        Online Transfer to Danzik Applied Sciences LLC Business                                                900.00
                                 Checkin~ xxxxxx0649 Ref#lb03S7Xqxj on 09/23/17
     9(25                        Online Transfer to Danzik Applied Sciences LLC Business                                             20,000.00
                               Checking xxxxxx4350 Ref #lb03Scr7PC on 09/25/17
     9/25                 3027 Cashed Check                                                                                           4,130.00
     9{25                 3026 Deposited OR Cashed Check                                                                              3,630.00
     9125                 3151 Cashed Check                                                                                           1,000.00
     9/25                 3028 Check                                                                                                    943.00
     9(25                 3025 Check                                                                                                  5,240.00         714,352.38
     9/26                        WT SeQ#78746 John M Morris/Org= Srf# 0006982268015441                          25,000.00
                                 Tm#170926078746 Rfb#
     9/26                        Wire Trans Svc Charge - Sequence: 170926078746 Srf#                                                      15.00
                                 0006982268015441 Trn#170926078746 Rfb#
     9/26                        Purchase authorized on 09/24 Presidential Limou 702~382~7060                                           335.26
                                 NV 3467266696244384 Card 6671
     9/26                        Purchase authorized on 09/25 Partner Warehouse Phoenix /lZ.                                            352.00
                                 $387268644733563 Card 6671
     9/26                      Online Transfer to Danzik Applied Sciences LLC Business                                                1,300.00
                               Checkinj;! xxxxxx3520 Ref#lb03Sfsqvr on 09/26117
     9/26                      Online Transfer to Danzik Applied Sciences LLC Business                                               10,000.00
                               Checkinli xxxxxx4350 Ref#lb03Sfszvn on 09/26/17
     9/26                 3152 Check                                                                                                    608.82         726,741.30
     9{28                      Wf.O Tech lnvestm WF Palro!l 170929 7200687 Pal'.!:oll Invoice                                            76.50
     9/28                      Wells Far£!O Busi Tax Col Paxro!! Codl WY, 2809                                                        9,545.29
     9/28                      W(_o Tech lnvestm WF Palro!l 170929 2906852 Pa~oll DD                                                 15,293.10
     9/28                 3153 Check                                                                                                 25,000.00         676,826.41
     9/29                      Purchase authorized on 09/29 The UPS Store #1669 14 Scottsdale                                            53.02
                                 A7. P00000000636230612 Cam 6671
     9/29                      Purchase authorized on 09/29 The UPS Store #1669 14 Scottsdale                                             13.00
                               AZ. P00000000784207949 Card 6671
     9/29                10031 Deposited OR Cashed Check                                                                              3,854.90
     9/29                10035 Deposited OR Cashed Check                                                                              2,617.76         670,287.73
      Ending balance on 9130                                                                                                                          670,287.73
      Totals                                                                                                 $610,010.31          $298,508.18

      me Ending Daily Balance doe.snot reflect any pending wfthdrawals or hOlds on deposited f/Jnds that may have been outstanding on your account when your
      transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.



Summary of checks written        (checks listed are also displayed in the preceding Transaction history)

      Number            Date                Amount          Number            Data                 Amount           Number            Date               Amount
      2067              915                    50.00        3151              9125                1,000.00          10026             9119                 653.66
      2068              917                  990.00         3152              9126                  608.82          10027            9118                2,264.37
      2070*             9/11                3,140.00        3153              9128               25,000.00          10028             9/2IJ                311.07
      3025*            9/25                 5,240.00        5001   *          916                 7,500.00          10029             9/15               2,987.08
      3026             9/25                 3.630.00        10016'            911                   653.66          10030            9115                2,617.76
      3027             9125                 4,130.00        10021 '           916                   663.67          10031             9129               3,854.90
      3028              9125                 943.00         10024'            911                 2,617.76          10035 •           9129               2,617.76
      3150 *           9/22               10,000.00         10025             9115                3,854.90

      * Gap in check saquanca.
                                                                                                                             REDE Page 35 of 36
                     Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 35 of 36

Account number:                  2809      • September 1, 2017 - September 30, 2017                  • Page 5 of 6




Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells   Fargo Account Fee and lnfonnation Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions fbr prepaid cards) or talk to abanker. Go to wellsfargo.com/feefaq for a !ink to these documents, and answers
to common monthly service fee questions.


        Fee period 09/01/2017 - 09/30/2017                                                 Standard monthly service fee $10.00               You paid $0.00

        How to avoid the monthly service fee                                                                Minimum required                 This fee period
        Have any ONE of the following account requirements
            Average ledger balance                                                                                     $500.00                 $455,305.00     e'.i
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       CliC1




Account transaction fees summary
                                                                                            Units         Excess        SaNice charge per              Total seJVica
        SeNice charge description                                   Units used          included           units          excess units ($)               charg& ($)
        Cash Deposited ($)                                                     0           3,000               0                   0.0030                       0.00
       Transactions                                                           32              50               0                      0.50                      0.00
       Total service charges                                                                                                                                   $0.00




         IMPORTANT ACCOUNT INFORMATION

As part of our commitment to make things right, we have entered into a $142 million class action settlement related to the opening of
unauthorized accounts.


If you believe Wells Fargo opened a checking, savings, credit card or line of credit account for you without your permission, or if you
purchased identity theft protection from us, you may be entitled to compensation from this fund.


To find out more, go to www.WFSettlement.com or cal! 1-866431-8549. You may be eligible for reimbursement of fees, compensation
for potential impact on your credit, and an additional cash payment based on any money remaining in the fund after benefits and
costs are paid out.

If you have specific questions about any of your accounts or services, please visit your Wells Fargo branch or call the toll-free number
that appears on this statement. We realize you have a choice when it comes to banking. It is our privilege to be able to serve you.




Beginning in August 2017, we are enhancing the description of certain non-consumer ACH debit entries to indude "Business to
Business ACW. This entry description may appear on your statements and online banking transaction histories. The terms governin~
these entries remain the same and are found in the Business Account Agreement section titled "Funds transfer service" under the
subsection "ACH transactions". Under ACH rules, a Business to Business ACH debit entry has a return time frarne of one business day
from the date the entry posted to your account ln order for the Bank to meet this deadline, you are required to notify us to return any
Business to Business ACH debit entry as unauthorized by the wtoff time which is CUTently 3:00 PM Central lime. If you do not notify
us within one business day from the date the unauthorized entry is posted to your aa::ount. we will not be able to return it without the
cooperation and agreement of the originating bank and the originator of the debit entry. Any other effort to recover the funds must
occur solely between you and the originator of the entry.




      Sheet Seq = 0008909
      Sheet 00003 of 00003
                                                                                                                            REDE Page 36 of 36
                       Case 2:17-cv-04140-DWL Document 89-27 Filed 10/09/18 Page 36 of 36

Account number:                       2809       • September 1, 2017 - September 30, 2017         • Page 6 of 6




General statement policies for Wells Fargo Bank

• Notice: Wells Fargo Bank, N.A. may furnish information about accounts          You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer            a,d the basis lbr any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the    information that relates to an identity theft, you   wm need to provide us with
accuracy of information that we have reported by writing to us at Overdraft      an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                Number                     Items Outstanding                        Amount

1.   Use the following worksheet to calculate your overall account balance.

2.   Go through your register and mark each check, withdrawal, ATM
     transaction, payment, deposit or other credit listed on your statement.
     Be sure that your register shows any interest paid into your account and
     any service charges, automatic payments or ATM transactions withdrawn
     from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
     outstanding checks, ATM withdrawals, ATM payments or any other
     withdrawals (including any from previous months) which are listed in
     your register but not shown on yo;r statement.


ENTER
A. The ending balance
     shown on your statement ......................$ _ _ _ _ _ __

AOD
B. Any deposits listed in your                                  $ _ _ _ _ __
     register or transfers into                                 $ _ _ _ _ __
     your account which are not                                 $ _ _ _ _ __
     shown on your statement.                                +$ _ _ _ _ __

     .................................... "fO.TAL. $ - - - - - - -

CALCULATE THE SUBTOTAL
     (Add Parts A and B)

     .................................... "fO.TAL. $ - - - - - - -

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above ............. - $ _ _ _ _ _ __

CALCULATE THE ENDING BALANCE
     (Part A+ Part B - Part C)
     This amount should be the same


     :~~:i:~er~::tce shown in ............. .                 1L$...a.======~


                                                                                                                                  Tota! amount $




©2010 We Ifs Fargo Bank, NA All rights reserved. Member FDIC. NMLSR ID 399$01
